Exhibit 10.93

SBA TOWER TRUST

U.S. $1,165,000,000 Secured Tower Revenue Securities, Series 2019-1, Subclass
2019-1C

PURCHASE AGREEMENT

September 10, 2019

Barclays Capital Inc.

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

as Representatives of the several Initial

Purchasers listed in Schedule I hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

SBA Tower Trust (the “Trust”), a New York common law trust formed pursuant to
the Trust and Servicing Agreement dated as of November 18, 2005 (the “Initial
Closing Date”) and amended and restated in its entirety by the Amended and
Restated Trust and Servicing Agreement (the “Amended and Restated Trust
Agreement”) dated as of October 15, 2014 (the “2014 Closing Date”) among SBA
Depositor LLC, a Delaware limited liability company (the “Depositor”), Midland
Loan Services, a division of PNC Bank, National Association, as servicer (the
“Servicer”), and Deutsche Bank Trust Company Americas, as trustee (the
“Trustee”), as supplemented and amended by the First Trust Agreement Supplement
dated as of October 14, 2015 (the “2015 Closing Date”), by the Second Trust
Agreement Supplement dated as of July 7, 2016 (the “2016 Closing Date”) by the
Third Trust Agreement Supplement and Amendment dated as of April 17, 2017 (the
“2017 Closing Date”), and by the Fourth Trust Agreement Supplement and Amendment
dated as of March 9, 2018 (the “2018 Closing Date”), each between the Servicer
and the Trustee (the Amended and Restated Trust Agreement, as so supplemented,
the “Existing Trust Agreement”), proposes to issue U.S.$1,165,000,000 principal
amount of its Secured Tower Revenue Securities, Series 2019-1, 2.836% Subclass
2019-1C (the “Offered Securities”) and U.S.$61,400,000 principal amount of its
Secured Tower Revenue Securities, Series 2019-1, 4.213% Subclass 2019-1R (the
“Class R Securities” and, together with the Offered Securities, the
“Securities”), each

 



--------------------------------------------------------------------------------

representing a fractional undivided interest in the Trust, pursuant to the
Existing Trust Agreement, as supplemented and amended by the Fifth Trust
Agreement Supplement and Amendment (the “Fifth Trust Agreement Supplement”), to
be dated as of the Closing Date (as hereinafter defined), between the Servicer
and the Trustee (the Existing Trust Agreement as so supplemented and amended the
“Trust Agreement”). Capitalized terms used herein and not otherwise herein
defined shall have the meanings assigned to such terms in the Trust Agreement
(or, if not defined in the Trust Agreement, in the Preliminary Offering
Memorandum (as hereinafter defined)).

The assets of the Trust currently consist primarily of a monthly pay,
nonrecourse mortgage loan (the “Existing Mortgage Loan”) in an aggregate
principal amount of $4,788,700,000, evidenced by the promissory note evidencing
the 2013-2C component of the Mortgage Loan (the “2013-2C Note”) originally
issued on April 18, 2013 (the “2013 Closing Date”), the promissory note
evidencing the 2014-1C component of the Mortgage Loan (the “2014-1C Note”) and
the promissory note evidencing the 2014-2C component of the Mortgage Loan (the
“2014-2C Note”) originally issued on the 2014 Closing Date, the promissory note
evidencing the 2015-1C component of the Mortgage Loan (the “2015-1C Note”)
originally issued on the 2015 Closing Date and the promissory note evidencing
the 2016-1C component of the Mortgage Loan (the “2016-1C Note”) originally
issued on the 2016 Closing Date, the promissory note evidencing the 2017-1C
component of the Mortgage Loan (the “2017-1C Note”) and the promissory note
evidencing the 2017-1R component of the Mortgage Loan (the “2017-1R Note”)
originally issued on the 2017 Closing Date, and the promissory note evidencing
the 2018-1C component of the Mortgage Loan (the “2018-1C Note”) and the
promissory note evidencing the 2018-1R component of the Mortgage Loan (the
“2018-1R Note”) originally issued on the 2018 Closing Date, in respect of which
each of (i) SBA Properties, LLC, a Delaware limited liability company (“SBA
Properties” or the “Initial Borrower”), SBA Sites, LLC, a Delaware limited
liability company (“SBA Sites”), SBA Structures, LLC a Delaware limited
liability company (“SBA Structures”), SBA Infrastructure, LLC, a Delaware
limited liability company (“SBA Infrastructure”), SBA Monarch Towers III, LLC, a
Delaware limited liability company (“SBA Monarch III”), SBA 2012 TC Assets PR,
LLC, a Delaware limited liability company (“SBA TC PR”), SBA 2012 TC Assets,
LLC, a Delaware limited liability company (“SBA TC”), SBA Towers IV, LLC, a
Delaware limited liability company (“SBA Towers IV”), SBA Monarch Towers I, LLC,
a Delaware limited liability company (“SBA Monarch I”), SBA Towers USVI, Inc., a
U.S. Virgin Islands corporation (“SBA USVI”), SBA Towers VII, LLC, a Delaware
limited liability company (“SBA Towers VII”), and SBA GC Towers, LLC, a Delaware
limited liability company (“SBA GC”, and, together with SBA Properties, SBA
Sites, SBA Structures, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC,
SBA Towers IV, SBA Monarch I, SBA USVI and SBA Towers VII, the “2014 Existing
Borrowers”) and (ii) SBA Towers V, LLC, a Delaware limited liability company
(“SBA Towers V”), and SBA Towers VI, LLC, a Delaware limited liability company
(“SBA Towers VI”, and, together with SBA Towers V and the 2014 Existing
Borrowers, the “Borrowers”) is currently jointly and severally liable pursuant
to the Second Amended and Restated Loan and Security Agreement (the “Amended and
Restated Loan Agreement”) dated as

 

2



--------------------------------------------------------------------------------

of the 2014 Closing Date between the Servicer on behalf of the Trustee and the
2014 Existing Borrowers, as supplemented and amended by the First Loan and
Security Agreement Supplement and Amendment dated as of the 2015 Closing Date,
the Second Loan and Security Agreement Supplement dated as of the 2016 Closing
Date, the Third Loan and Security Agreement Supplement and Amendment dated as of
the 2017 Closing Date and the Fourth Loan and Security Agreement Supplement
dated as of the 2018 Closing Date, each between the Servicer on behalf of the
Trustee and the Borrowers (the Amended and Restated Loan Agreement as so amended
and supplemented, the “Existing Loan Agreement”). The Trust issued (i) Series
2013-2 of the Secured Tower Revenue Securities in one subclass on the 2013
Closing Date, the Series 2013-2 Securities, Subclass 2013-2C, (ii) Secured Tower
Revenue Securities in two subclasses on the 2014 Closing Date, the Series 2014-1
Securities, Subclass 2014-1C, and the Series 2014-2 Securities, Subclass
2014-2C, (ii) Secured Tower Revenue Securities in one subclass on the 2015
Closing Date, the Series 2015-1 Securities, Subclass 2015-1C, (iii) Secured
Tower Revenue Securities in one subclass on the 2016 Closing Date, the Series
2016-1 Securities, Subclass 2016-1C, (iv) Secured Tower Revenue Securities in
two subclasses on the 2017 Closing Date, the Series 2017-1 Securities, Subclass
2017-1C, and the Series 2017-1 Securities, Subclass 2017-1R, and (v) Secured
Tower Revenue Securities in two subclasses on the 2018 Closing Date, the Series
2018-1 Securities, Subclass 2018-1C, and the Series 2018-1 Securities, Subclass
2018-1R (collectively, the “Existing Securities”).

On the Closing Date, the Borrowers and the Servicer on behalf of the Trustee
will enter into the Fifth Loan and Security Agreement Supplement (the “Fifth
Loan and Security Agreement Supplement”), to be dated as of the Closing Date, to
the Existing Loan Agreement (the Existing Loan Agreement, as so supplemented and
amended, the “Loan Agreement”). Pursuant to the Fifth Loan and Security
Agreement Supplement the Existing Mortgage Loan will be increased by
$1,226,400,000 (the “Closing Date Mortgage Loan Increase”), which Closing Date
Mortgage Loan Increase will be evidenced by one promissory note evidencing the
2019-1C component of the Mortgage Loan (the “2019-1C Note”) and one promissory
note evidencing the 2019-1R Component of the Mortgage Loan (the “2019-1R Note”),
and the Borrowers will use the proceeds of the Closing Date Mortgage Loan
Increase to repay the 2014-1C Note and thereby retire the Series 2014-1
Securities, Subclass 2014-1C. The Existing Securities, excluding the Series
2014-1 Securities, Subclass 2014-1C being retired on the Closing Date, are
referred to herein as the “Remaining Securities”. The 2013-2C Note, the 2014-2C
Note, the 2015-1C Note, the 2016-1C Note, 2017-1C Note, the 2017-1R Note, the
2018-1C Note and the 2018-1R Note (collectively, the “Remaining Notes”), the
2019-1C Note and the 2019-1R Note (together with any promissory notes evidencing
additional mortgage loan increases after the Closing Date, the “Mortgage Loan”)
and the other obligations of the Borrowers under the Loan Agreement will be
secured in part by mortgages on certain of the Borrowers’ interests in certain
of their wireless communications tower sites (the “Closing Date Sites”) on which
space is leased to wireless communications companies and other users (the
“Lessees”) pursuant to leases or licenses (the “Leases”) for placement of
transmission equipment and other purposes.

 

3



--------------------------------------------------------------------------------

Repayment of the Mortgage Loan is guaranteed by (i) SBA Guarantor LLC, a
Delaware limited liability company (the “Guarantor”), which is the direct or
indirect parent of the Borrowers, pursuant to the Payment Guaranty, which will
be ratified as of the Closing Date pursuant to the Ratification of the Payment
Guaranty and Pledge and Security Agreement to be dated as of the Closing Date
(the “Ratification of the Payment Guaranty and Pledge”), (ii) SBA Holdings LLC,
a Delaware limited liability company (“SBA Holdings”), which is the direct
parent of the Guarantor, pursuant to the Parent Guaranty, which will be ratified
as of the Closing Date pursuant to the Ratification of the Parent Guaranty and
Parent Pledge and Security Agreement to be dated as of the Closing Date (the
“Ratification of the Parent Guaranty and Pledge”) and (iii) SBA GC Holdings,
LLC, a Delaware limited liability company (“SBA GC Holdings”), the direct parent
of SBA GC, SBA GC Parent I, LLC, a Delaware limited liability company (“SBA GC
Parent I”), a direct parent of SBA GC Holdings, and SBA GC Parent II, LLC, a
Delaware limited liability company and a direct parent of SBA GC Holdings (“SBA
GC Parent II” and, collectively with SBA GC Holdings and SBA GC Parent I, the
“2014 Additional Guarantors”), pursuant to the Additional Guaranty dated as of
the 2014 Closing Date (the “2014 Additional Guaranty”), which will be ratified
as of the Closing Date pursuant to the Ratification of the Additional Guaranty
and Pledge and Security Agreement to be dated as of the Closing Date (the
“Ratification of Additional Guaranty and Pledge”).

The Guarantor previously pledged to the Trustee all of the equity interests of
the Borrowers (other than SBA GC), SBA GC Parent I and SBA GC Parent II to
secure the repayment of the Mortgage Loan pursuant to the Guarantor Pledge
Agreement and, on the Closing Date, will re-affirm such pledge pursuant to the
Ratification of Payment Guaranty and Pledge.

SBA Holdings pledged all of the equity interests of the Guarantor to secure the
repayment of the Mortgage Loan pursuant to the Parent Pledge Agreement and, on
the Closing Date, will re-affirm such pledge pursuant to the Ratification of
Parent Guaranty and Pledge. SBA Holdings is a wholly-owned subsidiary of SBA
Senior Finance, LLC, a Florida limited liability company (“SBA Finance”), and an
indirect subsidiary of SBA Communications Corporation (“SBA Parent”).

Each 2014 Additional Guarantor pledged all of its respective equity interests of
SBA GC Holdings and SBA GC to secure the repayment of the Mortgage Loan pursuant
to a Pledge and Security Agreement, dated as of the 2014 Closing Date (the “2014
Additional Pledge Agreement”) by the 2014 Additional Guarantors in favor of the
Trustee and, on the Closing Date, will re-affirm such pledges pursuant to the
Ratification of Additional Guaranty and Pledge.

SBA Network Management, Inc. (the “Manager”), a Florida corporation and an
indirect subsidiary of SBA Parent, will manage the Closing Date Sites on behalf
of the Borrowers pursuant to a Management Agreement, dated as of the Initial
Closing Date, as amended as of November 6, 2006 (the “2006 Closing Date”), as of
August 9, 2012 (the “2012 Closing Date”), as of the 2013 Closing Date, as of the
2014 Closing Date, as of the 2015 Closing Date and as of the 2016 Closing Date
(the “Management Agreement”), among the Manager, the Borrowers and any
Additional Borrower that becomes a

 

4



--------------------------------------------------------------------------------

party thereto. The Manager has delegated its duties under the Management
Agreement to SBA Network Services, LLC pursuant to a Sub-Management Agreement
(the “Sub-Management Agreement”), dated as of April 16, 2010, between the
Manager and SBA Network Services, LLC (the “Sub-Manager”).

The following agreements are referred to herein as the “Existing Transaction
Documents”:

(a)    the Existing Trust Agreement;

(b)    the Remaining Securities;

(c)    the Existing Loan Agreement;

(d)    the Remaining Notes;

(e)    the Assignment, Acceptance and Consent Agreement, dated as of the Initial
Closing Date, among the Depositor and the existing lenders party thereto;

(f)    the Assumption and Release Agreement, dated as of the Initial Closing
Date, between Lehman Commercial Paper Inc., the Depositor, the Initial Borrower,
SBA Finance, SBA Towers and Tampa Towers, Inc.;

(g)     the Contribution Agreement dated as of the 2006 Closing Date between SBA
Finance and SBA Holdings;

(h)     the Contribution Agreement dated as of the 2006 Closing Date between SBA
Holdings and the Guarantor;

(i)    the Contribution Agreement dated as of the 2012 Closing Date between SBA
Finance and SBA Holdings;

(j)    the Contribution Agreement dated as of the 2012 Closing Date between SBA
Holdings and the Guarantor;

(k)    the Contribution Agreement dated as of the 2013 Closing Date between SBA
Finance and SBA Holdings;

(l)    the Contribution Agreement dated as of the 2013 Closing Date between SBA
Holdings and the Guarantor;

(m)    the Contribution Agreement dated as of the 2014 Closing Date between SBA
Finance and SBA Holdings;

(n)    the Contribution Agreement dated as of the 2014 Closing Date between SBA
Holdings and the Guarantor;

 

5



--------------------------------------------------------------------------------

(o)    the Contribution Agreement dated as of the 2015 Closing Date between SBA
Finance and SBA Holdings;

(p)    the Contribution Agreement dated as of the 2015 Closing Date between SBA
Holdings and the Guarantor;

(q)    the Payment Guaranty;

(r)    the Parent Guaranty;

(s)    the 2014 Additional Guaranty;

(t)    the Guarantor Pledge Agreement;

(u)    the Parent Pledge Agreement;

(v)    the 2014 Additional Pledge Agreement;

(w)    the Contribution and Subrogation Agreement dated as of the 2015 Closing
Date among the Borrowers;

(x)    the Amended and Restated Cash Management Agreement dated as of the 2014
Closing Date among the 2014 Existing Borrowers, the Servicer on behalf of the
Trustee, Deutsche Bank Trust Company Americas, as agent, and the Manager,
including the Joinder and Amendment to Cash Management Agreement dated as of the
2015 Closing Date and the Second Amendment to Cash Management Agreement dated as
of the 2017 Closing Date, each among the Borrowers, the Servicer on behalf of
the Trustee, Deutsche Bank Trust Company Americas, as agent, and the Manager
(the “Cash Management Agreement”);

(y)    the Deposit Account Control Agreements relating to the Borrowers;

(z)    the Environmental Indemnity, including (i) the Joinder to Environmental
Indemnity dated as of the 2006 Closing Date from the Initial Borrower, SBA
Sites, SBA Structures and SBA Towers, Inc., SBA Puerto Rico, Inc. and SBA USVI
(collectively, the “Released Borrowers”) to the Trustee, (ii) the Joinder to
Environmental Indemnity dated as of the 2012 Closing Date from the Initial
Borrower, SBA Sites, SBA Structures, SBA Infrastructure and SBA Monarch III to
the Trustee, (iii) the Joinder to Environmental Indemnity dated as of the 2013
Closing Date from the Initial Borrower, SBA Sites, SBA Structures, SBA
Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV, SBA Monarch I
and SBA USVI to the Trustee, (iv) the Joinder to Environmental Indemnity dated
as of the 2014 Closing Date from the 2014 Existing Borrowers to the Trustee and
(v) the Joinder to Environmental Indemnity dated as of the 2015 Closing Date
from the Borrowers to the Trustee;

 

6



--------------------------------------------------------------------------------

(aa)    the Management Agreement, including (i) the Joinder and Amendment to
Management Agreement dated as of the 2006 Closing Date among the Initial
Borrower, SBA Sites, SBA Structures, the Released Borrowers, the Manager and the
Trustee, (ii) the Joinder and Amendment to Management Agreement dated as of the
2012 Closing Date among the Initial Borrower, SBA Sites, SBA Structures, SBA
Infrastructure and SBA Monarch III, the Manager and consented to by the
Servicer, (iii) the Joinder and Amendment to Management Agreement dated as of
the 2013 Closing Date among the Initial Borrower, SBA Sites, SBA Structures, SBA
Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV, SBA Monarch I
and SBA USVI, the Manager and consented to by the Servicer, (iv) the Joinder and
Amendment to Management Agreement dated as of the 2014 Closing Date among the
2014 Existing Borrowers, the Manager and consented to by the Servicer, (v) the
Joinder and Amendment to Management Agreement dated as of the 2015 Closing Date
among the Borrowers, the Manager, SBA Finance and consented to by the Servicer
and (vi) the Amendment to Management Agreement dated as of the 2016 Closing Date
among the Borrowers, the Manager, SBA Finance and consented to by the Servicer;

(bb)    the Sub-Management Agreement;

(cc)    the Assignment and Subordination of Management Agreement, including
(i) the Joinder to Assignment and Subordination of Management Agreement dated as
of the 2006 Closing Date among the Initial Borrower, SBA Sites, SBA Structures,
the Released Borrowers and the Manager, (ii) the Joinder to Assignment and
Subordination of Management Agreement dated as of the 2012 Closing Date among
the Initial Borrower, SBA Sites, SBA Structures, SBA Infrastructure and SBA
Monarch III and the Manager, (iii) the Joinder to Assignment and Subordination
of Management Agreement dated as of the 2013 Closing Date among the Initial
Borrower, SBA Sites, SBA Structures, SBA Infrastructure, SBA Monarch III, SBA TC
PR, SBA TC, SBA Towers IV, SBA Monarch I and SBA USVI and the Manager, (iv) the
Joinder to Assignment and Subordination of Management Agreement dated as of the
2014 Closing Date among the 2014 Existing Borrowers and the Manager and (v) the
Joinder to Assignment and Subordination of Management Agreement dated as of the
2015 Closing Date among the Borrowers and the Manager; and

(dd)    the Advance Reimbursement Agreement, including (i) the Joinder to
Advance and Reimbursement Agreement dated as of the 2006 Closing Date among the
Initial Borrower, SBA Sites, SBA Structures, the Released Borrowers, the
Servicer and the Trustee, (ii) the Joinder to Advance and Reimbursement
Agreement dated as of the 2012 Closing Date among the Initial Borrower, SBA
Sites, SBA Structures, SBA

 

7



--------------------------------------------------------------------------------

Infrastructure and SBA Monarch III, the Servicer and the Trustee, (iii) the
Joinder to Advance and Reimbursement Agreement dated as of the 2013 Closing Date
among the Initial Borrower, SBA Sites, SBA Structures, SBA Infrastructure, SBA
Monarch III, SBA TC PR, SBA TC, SBA Towers IV, SBA Monarch I and SBA USVI, the
Servicer and the Trustee, (iv) the Joinder to Advance and Reimbursement
Agreement dated as of the 2014 Closing Date among the 2014 Existing Borrowers,
the Servicer and the Trustee and (v) the Joinder to Advance and Reimbursement
Agreement dated as of the 2015 Closing Date among the Borrowers, the Servicer
and the Trustee.

The following agreements are referred to herein as the “Closing Date Transaction
Documents”:

 

  (a)

this Purchase Agreement (the “Agreement”);

 

  (b)

the Fifth Trust Agreement Supplement;

 

  (c)

the Offered Securities;

 

  (d)

the Class R Securities;

 

  (e)

the Fifth Loan and Security Agreement Supplement;

 

  (f)

the 2019-1C Note;

 

  (g)

the 2019-1R Note;

 

  (h)

the Ratification of the Payment Guaranty and Pledge;

 

  (i)

the Ratification of the Parent Guaranty and Pledge;

 

  (j)

the Ratification of Additional Guaranty and Pledge; and

 

  (k)

the Indemnification Agreement dated as of the Closing Date among the Servicer,
SBA Finance and the Representatives, as representatives of the several Initial
Purchasers listed in Schedule I hereto.

The Existing Transaction Documents and the Closing Date Transaction Documents
are referred to herein as the “Transaction Documents.” The Borrowers, the
Depositor, the Guarantor, SBA Holdings, the 2014 Additional Guarantors, the
Manager and the Sub-Manager are referred to herein as the “Transaction Parties.”

The Offered Securities will be offered and sold to the initial purchasers named
in Schedule I annexed hereto (the “Initial Purchasers”) for whom Barclays
Capital Inc., Citigroup Global Markets Inc. and Deutsche Bank Securities Inc.
are acting as representatives (the “Representatives”) without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. In consultation with

 

8



--------------------------------------------------------------------------------

the Representatives, SBA Finance has prepared a preliminary offering memorandum,
dated August 30, 2019 (the “Preliminary Offering Memorandum”), a pricing term
sheet substantially in the form attached hereto as Schedule II (the “Pricing
Term Sheet”) setting forth the terms of the Offered Securities omitted from the
Preliminary Offering Memorandum and a final offering memorandum, dated
September 10, 2019 (the “Offering Memorandum”), setting forth information
concerning the Borrowers, the Manager, SBA Finance, SBA Parent and certain
affiliated and unaffiliated entities, the Closing Date Sites, the Leases, the
Lessees and the Offered Securities. The Preliminary Offering Memorandum,
together with the Pricing Term Sheet and the documents listed on Schedule III
hereto are collectively referred to as the “Pricing Disclosure Package.”
“Applicable Time” means 1:29 p.m. (New York City time) on the date of this
Agreement. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by SBA Finance to the Initial
Purchasers pursuant to the terms of this Agreement. Any references herein to the
Offering Memorandum shall be deemed to include all amendments and supplements
thereto. SBA Finance hereby confirms that it has authorized the use of the
Pricing Disclosure Package and the Offering Memorandum in connection with the
offering and resale of the Offered Securities by the Initial Purchasers in
accordance with Section 2.

Concurrently with the issuance of the Offered Securities, the Trust will issue
the Class R Securities. The Class R Securities will not be purchased by the
Initial Purchasers and will initially be sold to an affiliate of the Depositor.

SBA Finance and the Trustee hereby confirm their agreement with the Initial
Purchasers concerning the purchase of the Offered Securities from the Trustee by
the Initial Purchasers.

1.    Representations, Warranties and Agreements of SBA Finance.

SBA Finance represents and warrants to, and agrees with, the Initial Purchasers
on and as of the date hereof and the Closing Date that:

(i)    The Preliminary Offering Memorandum and the Marketing Materials (as
hereinafter defined) (when read together with the Preliminary Offering
Memorandum) as of their respective dates, did not, the Pricing Disclosure
Package, as of the Applicable Time, did not, and as of the Closing Date, will
not, and the Offering Memorandum, as of its date and as of the Closing Date,
will not, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except that this
representation and warranty does not apply to statements in or omissions from
the Pricing Disclosure Package or the Offering Memorandum made in reliance upon
and in conformity with the Initial Purchasers’ Information (as defined in
Section 7(e)) or the Servicer Information (as defined in Section 7(a));

(ii)    Each of the Preliminary Offering Memorandum and the Offering Memorandum,
as of its respective date, contained or contains all of the information that, if
requested by a prospective purchaser of the Offered Securities, would be
required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act;

 

9



--------------------------------------------------------------------------------

(iii)    Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 2 and their compliance with the
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Offered Securities to the Initial Purchasers and the
offer, resale and delivery of the Offered Securities by the Initial Purchasers
in the manner contemplated by this Agreement, the Preliminary Offering
Memorandum and the Offering Memorandum, to register the Offered Securities under
the Securities Act;

(iv)    Each of the Depositor, SBA Holdings, the Guarantor, SBA Properties, SBA
Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC,
SBA Towers IV, SBA Monarch I, SBA GC, SBA Towers VII, SBA Towers V, SBA Towers
VI, SBA GC Parent I, SBA GC Parent II and SBA GC Holdings has been duly formed
as a limited liability company and is validly existing and in good standing
under the laws of the State of Delaware, is qualified to do business and is in
good standing as a foreign limited liability company in each jurisdiction or
place where the nature of its properties or the conduct of its business requires
such registration or qualification, except where the failure to be duly
registered or qualified would not have caused a Material Adverse Effect, and has
the requisite power and authority to own or hold its properties and to conduct
the business in which it is engaged as described in the Preliminary Offering
Memorandum and the Offering Memorandum;

(v)    Each of SBA Senior Finance and the Sub-Manager has been duly formed as a
limited liability company and is validly existing and in good standing under the
laws of the State of Florida, is qualified to do business and is in good
standing as a foreign limited liability company in each jurisdiction or place
where the nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material Adverse Effect, and has the requisite
power and authority to own or hold its properties and to conduct the business in
which it is engaged as described in the Preliminary Offering Memorandum and the
Offering Memorandum;

(vi)    The Manager is duly incorporated and is validly existing and in good
standing under the laws of the State of Florida, is qualified to do business and
is in good standing as a foreign corporation in each jurisdiction or place where
the nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material Adverse Effect, and has all the
requisite corporate power and authority to own, lease and operate its properties
and to conduct the business in which it is engaged as described in the
Preliminary Offering Memorandum and the Offering Memorandum;

(vii)    SBA USVI is duly incorporated and is validly existing and in good
standing under the laws of the U.S. Virgin Islands, is qualified to do business
and is in good standing as a foreign corporation in each jurisdiction or place
where the nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material Adverse Effect, and has all the
requisite corporate power and authority to own, lease and operate its properties
and to conduct the business in which it is engaged as described in the
Preliminary Offering Memorandum and the Offering Memorandum;

 

10



--------------------------------------------------------------------------------

(viii)    Each of the Depositor, SBA Holdings, the Guarantor, SBA Properties,
SBA Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA
TC, SBA Towers IV, SBA Monarch I, SBA GC, SBA Towers VII, SBA Towers V, SBA
Towers VI, SBA GC Parent I, SBA GC Parent II, SBA GC Holdings and the
Sub-Manager has all requisite limited liability company power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party;

(ix)    Each of SBA USVI and the Manager has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party;

(x)    SBA Finance has all requisite limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement;

(xi)    This Agreement has been duly authorized, executed and delivered by SBA
Finance;

(xii)    On the Closing Date, the Securities will have been duly and validly
authorized and, when the Securities are duly and validly executed by or on
behalf of the Trustee, authenticated by the Certificate Registrar and delivered
in accordance with the Trust Agreement and delivered and paid for as provided
herein (in the case of the Offered Securities) and in the agreement in respect
of the purchase of the Class R Securities (in the case of the Class R
Securities), will be validly issued and outstanding and entitled to the benefits
and security afforded by the Trust Agreement;

(xiii)    Each of the Existing Transaction Documents to which each Transaction
Party is a party has been duly authorized, executed and delivered by such
Transaction Party and, assuming due authorization, execution and delivery by the
other parties thereto, constitutes the legal, valid and binding obligation of
such Transaction Party enforceable against such Transaction Party in accordance
with its terms (subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally; (ii) general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law); and
(iii) the qualification that certain remedial provisions of the Existing
Transaction Documents are or may be unenforceable in whole or in part under the
laws of the State of New York, but the inclusion of such provisions does not
make the remedies afforded by the Existing Transaction Documents inadequate for
the practical realization of the rights and benefits purported to be provided by
the Existing Transaction Documents except for the economic consequences
resulting from any delay imposed by, or any procedure required by, applicable
New York laws, rules, regulations and court decisions and by constitutional
requirements in and of the State of New York);

 

11



--------------------------------------------------------------------------------

(xiv)    Each of the Closing Date Transaction Documents (other than this
Agreement) to which each Transaction Party will be a party will be duly
authorized, executed and delivered by such Transaction Party on or prior to the
Closing Date and, assuming due authorization, execution and delivery by the
other parties thereto, will constitute the legal, valid and binding obligation
of such Transaction Party enforceable against such Transaction Party in
accordance with its terms (subject to (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally; (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law); and (iii) the qualification that certain remedial provisions of the
Closing Date Transaction Documents are or may be unenforceable in whole or in
part under the laws of the State of New York, but the inclusion of such
provisions does not make the remedies afforded by the Closing Date Transaction
Documents inadequate for the practical realization of the rights and benefits
purported to be provided by the Closing Date Transaction Documents except for
the economic consequences resulting from any delay imposed by, or any procedure
required by, applicable New York laws, rules, regulations and court decisions
and by constitutional requirements in and of the State of New York);

(xv)    The execution, delivery and performance of this Agreement by SBA Finance
and the consummation of the transactions contemplated hereby and by the
Transaction Documents, including the sale of the Offered Securities by the
Trustee, will not conflict with, or result in a breach or violation of any of
the terms or provisions of, or (including with the giving of notice or the lapse
of time or both) constitute a default under (i) any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which SBA Finance is a
party or by which SBA Finance is bound or to which any of the properties or
assets of SBA Finance is subject, (ii) the provisions of the operating agreement
of SBA Finance or (iii) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over SBA Finance or any
of its properties or assets, except in the cases of clause (i) or (iii), such
breaches, violations or defaults that in the aggregate would not reasonably be
expected to have a Material Adverse Effect;

(xvi)    The execution, delivery and performance of the Existing Transaction
Documents to which each Transaction Party is a party by such Transaction Party
and the consummation of the transactions contemplated thereby do not and will
not conflict with, or result in a breach or violation of any of the terms or
provisions of, or (including with the giving of notice or the lapse of time or
both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Transaction Party
is a party or by which such Transaction Party is bound or to which any of the
properties or assets of such Transaction Party is subject, (ii) the provisions
of the operating agreement, certificate of incorporation, certificate of
formation and by-laws or other constitutive documents of such Transaction Party
or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Transaction Party or
any of its properties or assets, except in the cases of clause (i) or (iii),
such breaches, violations or defaults that in the aggregate would not reasonably
be expected to have a Material Adverse Effect;

 

12



--------------------------------------------------------------------------------

(xvii)    The execution, delivery and performance of the Closing Date
Transaction Documents to which each Transaction Party will be a party by such
Transaction Party and the consummation of the transactions contemplated thereby
will not conflict with, or result in a breach or violation of any of the terms
or provisions of, or (including with the giving of notice or the lapse of time
or both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Transaction Party
is a party or by which such Transaction Party is bound or to which any of the
properties or assets of such Transaction Party is subject, (ii) the provisions
of the operating agreement, certificate of incorporation, certificate of
formation and by-laws or other constitutive documents of such Transaction Party
or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Transaction Party or
any of its properties or assets, except in the cases of clause (i) or (iii),
such breaches, violations or defaults that in the aggregate would not reasonably
be expected to have a Material Adverse Effect;

(xviii)    No consent, approval, authorization or order of, or filing or
registration with, any court or any regulatory authority or other governmental
agency or body is required for the execution, delivery and performance by SBA
Finance of this Agreement and the sale of the Offered Securities by the Trustee
and the consummation of the transactions contemplated hereby except as may be
required by the securities or Blue Sky laws of any state of the United States or
any foreign jurisdiction in connection with the sale of the Offered Securities;

(xix)    No consent, approval, authorization or order of, or filing or
registration with, any court or any regulatory authority or other governmental
agency or body is required for the execution, delivery and performance of the
Transaction Documents to which each Transaction Party is or will be a party by
such Transaction Party and the consummation by such Transaction Party of the
transactions contemplated by such Transaction Documents;

(xx)    There are no legal or governmental proceedings pending or, to the
knowledge of SBA Finance, threatened against any Transaction Party or to which
any of the respective properties of the Transaction Parties is subject, that are
not disclosed in the Preliminary Offering Memorandum and the Offering Memorandum
and which are reasonably likely to have a Material Adverse Effect or to
materially affect the issuance or sale of the Offered Securities or the
consummation of any of the other transactions contemplated by the Transaction
Documents;

(xxi)    None of the Transaction Parties is (i) in violation of its operating
agreement, certificate of incorporation, certificate of formation and by-laws or
other constitutive documents, (ii) in default, and no event has occurred which,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it, other than, a default or violation described in clauses
(ii) and (iii) which is not reasonably likely to have a Material Adverse Effect;

 

13



--------------------------------------------------------------------------------

(xxii)    The Guarantor is the sole holder of the capital stock or the sole
member, as applicable, of each of the Borrowers (other than SBA GC), SBA GC
Parent I and SBA GC Parent II and owns such stock or membership interests
therein, as applicable, free and clear of Liens, other than Liens created under
the Transaction Documents;

(xxiii)    SBA GC Parent I and SBA GC Parent II are the only members of SBA GC
Holdings and own their membership interest in SBA GC Holdings free and clear of
Liens, other than Liens created under the Transaction Documents;

(xxiv)    SBA GC Holdings is the sole member of SBA GC and owns the membership
interests in SBA GC free and clear of Liens, other than Liens created under the
Transaction Documents;

(xxv)    SBA Holdings is the sole member of the Guarantor and owns the
membership interests in the Guarantor free and clear of Liens, other than Liens
created under the Transaction Documents;

(xxvi)    SBA Finance is the sole member of each of SBA Holdings and the
Depositor and owns its membership interests in SBA Holdings and the Depositor
free and clear of Liens;

(xxvii)    SBA Parent has provided a written representation (the “17g-5
Representation”) to each nationally recognized statistical rating organization
hired by SBA Parent to rate the Offered Securities, which satisfies the
requirements of paragraph (a)(3)(iii) of Rule 17g-5 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (“Rule 17g-5”), a copy of which has
been delivered to each Initial Purchaser, and SBA Parent has complied with the
17g-5 Representation;

(xxviii)    Ernst & Young LLP (“E&Y”), whose review reports are included or
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum and who has delivered the initial letter referred to in
Section 5(d) hereof, are independent public accountants as required by the
Securities Act and the rules and regulations promulgated thereunder (the “Rules
and Regulations”) and were independent accountants as required by the Securities
Act and the Rules and Regulations during the periods covered by the financial
statements on which they reported included or incorporated by reference in the
Preliminary Offering Memorandum and the Offering Memorandum;

(xxix)    The historical financial statements (including the related notes)
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby, at the dates and for the periods indicated, and have been
prepared in conformity with generally accepted accounting

 

14



--------------------------------------------------------------------------------

principles in the United States promulgated or adopted by the Financial
Accounting Standards Board (“GAAP”) consistently applied throughout such
periods. Such historical financial statements fairly present the financial
position of the entities purported to be shown thereby at the respective dates
indicated and the results of operations for the respective periods indicated, in
each case in accordance with GAAP consistently applied throughout such periods.
The other financial information and data included in the Pricing Disclosure
Package and the Offering Memorandum are, in all material respects, accurately
presented and prepared on a basis consistent with such financial statements and
the books and records of the Borrowers;

(xxx)    Since the date as of which information is given in the Pricing
Disclosure Package, there has not occurred a Material Adverse Effect or an event
which has had a material adverse effect on the general affairs, management,
consolidated financial position, stockholders’ equity, results of operations,
business or prospects of SBA Parent and its subsidiaries taken as a whole (a
“SBA Parent Material Adverse Effect”), nor to SBA Finance’s knowledge, after due
inquiry, has there occurred any development or event involving a prospective
Material Adverse Effect or a prospective SBA Parent Material Adverse Effect;

(xxxi)    None of SBA Finance or the Transaction Parties is currently or will
be, upon sale of the Offered Securities in accordance herewith and the
application of the net proceeds therefrom as described in the Preliminary
Offering Memorandum and the Offering Memorandum under the caption “Use of
Proceeds,” required to register as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended (the “1940 Act”);

(xxxii)    The Trust Agreement is not required to be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”);

(xxxiii)    The Trust is not a “covered fund” under Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder because the Trust may rely on the non-exclusive exemption
provided by Section 3(c)(5) of the 1940 Act;

(xxxiv)    No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) contained in the Pricing
Disclosure Package or the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith;

(xxxv)    The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the headings “Description of the Mortgage Loan,” “The
Guaranties,” “The Management Agreement,” “Description of the Securities” and
“Description of the Trust Agreement” to the extent such statements summarize
material terms of the Transaction Documents, fairly summarize such terms in all
material respects;

(xxxvi)    The industry-related, tower-related and customer-related data and
estimates included in the Pricing Disclosure Package and the Offering Memorandum
are based on or derived from sources which SBA Finance believes to be reliable
and accurate;

 

15



--------------------------------------------------------------------------------

(xxxvii)    Neither SBA Finance nor any affiliate (as defined in Rule 501(b) of
Regulation D (“Regulation D”) under the Securities Act) of SBA Finance has
directly, or through any agent (provided that no representation is made as to
the Initial Purchasers or any person acting on their behalf), (i) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or could be integrated with
the offering and sale of the Offered Securities in a manner that would require
the registration of the Offered Securities under the Securities Act or
(ii) engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising) in connection with the offering of the Offered Securities;

(xxxviii)    When the Offered Securities are issued and delivered pursuant to
this Agreement, the Offered Securities will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities that are listed on
a national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system;

(xxxix)    Neither SBA Finance nor any of affiliate of SBA Finance or any person
acting on their behalf has engaged or will engage during the applicable
restricted period in any directed selling efforts within the meaning of Rule
902(b) of Regulation S with respect to the Offered Securities, and SBA Finance
and the affiliates of SBA Finance and all persons acting on their behalf have
complied with and will comply with the offering restriction requirements of
Regulation S in connection with the offering of the Offered Securities outside
the United States; provided that no representation is made as to the Initial
Purchasers or any person, acting on their behalf;

(xl)    Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 2 and their compliance with the
agreements set forth therein, the sale of the Offered Securities pursuant to
Regulation S are “offshore transactions” and, to the knowledge of SBA Finance,
are not part of a plan or scheme to evade the registration provisions of the
Securities Act;

(xli)    Neither SBA Finance nor any affiliate of SBA Finance has taken or may
take, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Offered Securities to
facilitate the sale or resale of the Offered Securities;

 

16



--------------------------------------------------------------------------------

(xlii)    On and immediately after the Closing Date, each of the Transaction
Parties (after giving effect to the Closing Date Mortgage Loan Increase, the
repayment of the 2014-1C Note, the issuance of the Securities and to the other
transactions related thereto as described in the Preliminary Offering Memorandum
and the Offering Memorandum) will not be insolvent within the meaning of the
Bankruptcy Code and none of the Transaction Parties is the subject of any
voluntary or involuntary case or proceeding seeking liquidation, reorganization
or other relief with respect to itself or its debts under any bankruptcy or
insolvency law and no Event of Bankruptcy has occurred with respect to any
Transaction Party;

(xliii)    Neither SBA Finance nor the Depositor has engaged any third-party to
provide “due diligence services” (as defined in Rule 17g-10(d)(1) under the
Exchange Act) relating to the Offered Securities, other than E&Y and Deloitte &
Touche LLP (“Deloitte”), or obtained a “third-party due diligence report” (as
defined in Rule 15Ga-2 under the Exchange Act (“Rule 15Ga-2”)), other than the
Report of Independent Accountants on Applying Agreed-Upon Procedures prepared by
E&Y, dated August 30, 2019 (the “E&Y Report”), and the Independent Accountants’
Report on Applying Agreed-Upon Procedures prepared by Deloitte, dated August 29,
2019 (the “Deloitte Report”), copies of which have been made available to the
Representatives. SBA Finance or the Depositor has complied with Rule 15Ga-2 with
respect to the E&Y Report and the Deloitte Report, including by furnishing a
Form ABS-15G containing the E&Y Report and the Deloitte Report to the Securities
Exchange Commission (the “SEC”) within the time period required by Rule 15Ga-2;

(xliv)    The Depositor is the “sponsor” (as such term is defined in Regulation
RR, 17 C.F.R. §246.1 et seq. (the “Risk Retention Rules”)) in connection with
the transactions contemplated by the Transaction Documents and has complied, and
is the appropriate entity to comply, with all requirements imposed on the
“sponsor” of a “securitization transaction” (as each such term is defined in the
Risk Retention Rules) in accordance with the provisions of the Risk Retention
Rules in connection with the transactions contemplated by the Transaction
Documents. On the Closing Date, the Depositor will hold, either directly or
through a “majority-owned affiliate” (as such term is defined in the Risk
Retention Rules), an “eligible horizontal residual interest” (as such term is
defined in the Risk Retention Rules) with respect to the transactions
contemplated by the Transaction Documents in an amount equal to at least 5% of
the fair value of all the “ABS interests” (as such term is defined in the Risk
Retention Rules) issued as part of the transactions contemplated by the
Transaction Documents, determined as of the Closing Date using a fair value
measurement framework under United States generally accepted accounting
principles (such interest, the “Retained Interest”). The Depositor has
determined such fair value of the Retained Interest based on its own valuation
methodology, inputs and assumptions and is solely responsible therefor;

(xlv)    As of the respective dates of the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum, the Depositor complied
with and was solely responsible for ensuring that the disclosure required by
Section 4(c)(1) of the Risk Retention Rules was contained in the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Offering Memorandum;

 

17



--------------------------------------------------------------------------------

(xlvi)    SBA Parent will undertake, pursuant to a letter agreement addressed to
the Trust, the Trustee (for the benefit of the Applicable Investors) and the
Initial Purchasers (the “EU Risk Retention Letter”), amongst other matters, to
retain a material net economic interest of not less than five percent of the
nominal value of the securitised exposures as determined in accordance with the
EU Securitization Laws;

(xlvii)    the operations of SBA Parent and SBA Finance are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of all jurisdictions
where SBA Parent or SBA Finance conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency in a jurisdiction where SBA
Parent or SBA Finance conducts business (collectively, the “SBA Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving SBA Parent or SBA Finance
with respect to the SBA Money Laundering Laws is pending or, to the knowledge of
SBA Parent or SBA Finance, threatened, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect;

(xlviii)    none of SBA Parent or SBA Finance or, to the knowledge of SBA Parent
and SBA Finance, any director, officer, agent, employee or affiliate, is
currently subject to or the target of any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“Sanctions”), or will use the proceeds from the sale of the Offered Securities
in any manner that would violate the Sanctions;

(xlix)    none of SBA Parent or SBA Finance or, to the knowledge of SBA Parent
and SBA Finance, any director, officer, agent, employee or other person acting
on behalf of SBA Parent or SBA Finance has (A) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds,
(C) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, or (D) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment; and

(l)    As of the Closing Date, the representations and warranties of each
Transaction Party contained in the Transaction Documents to which such
Transaction Party is a party will be true and correct and are repeated herein as
though fully set forth herein.

2.    Purchase and Resale of the Offered Securities.

(a)    On the basis of the representations, warranties and agreements contained
herein, and subject to the terms and conditions set forth herein, the Trustee,
on behalf of the Trust, agrees to sell to the Initial Purchasers, and each of
the Initial Purchasers, severally and not jointly, agrees to purchase from the
Trustee, the principal amount of Offered Securities set forth opposite the name
of such Initial Purchaser on Schedule I hereto at a purchase price equal to
99.2% of the principal amount thereof. The Trustee shall not be obligated to
deliver any of the Offered Securities except upon payment for all of the Offered
Securities to be purchased as provided herein.

 

18



--------------------------------------------------------------------------------

(b)    The Initial Purchasers have advised the Trustee that they propose to
offer the Offered Securities for resale upon the terms and subject to the
conditions set forth herein and in the Pricing Disclosure Package. Each of the
Initial Purchasers represents and warrants to, and agrees with, SBA Finance and
the Trustee that (i) it is purchasing the Offered Securities pursuant to a
private sale exempt from registration under the Securities Act and in compliance
with any applicable state or foreign securities laws, (ii) neither it nor any of
its affiliates, nor any person acting on its behalf, has solicited offers for,
or offered or sold, and neither it, nor any of its affiliates, nor any person
acting on its behalf, will solicit offers for, or offer or sell, the Offered
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act,
(iii) it has solicited and will solicit offers for the Offered Securities only
from, and has offered or sold and will offer, sell or deliver the Offered
Securities, as part of its initial offering, only to (A) persons whom it
reasonably believes to be qualified institutional buyers (“Qualified
Institutional Buyers”) as defined in Rule 144A under the Securities Act (“Rule
144A”), or if any such person is buying for one or more institutional accounts
for which such person is acting as fiduciary or agent, only when such person has
represented to it that each such account is a Qualified Institutional Buyer to
whom notice has been given that such sale or delivery is being made in reliance
on Rule 144A and, in each case in transactions in accordance with Rule 144A,
(B) a limited number of other entities that qualify as “accredited investors”,
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act (“IAIs”),
that make certain representations and agreements to the Trustee and the Initial
Purchasers and (C) to certain non-“U.S. Persons” in “Offshore Transactions” as
defined in, and in reliance on, Regulation S under the Securities Act, and
(iv) (A) it has complied and will comply with all applicable provisions of the
Financial Services and Markets Act 2000 (as amended, the “FSMA”) with respect to
anything done by it in relation to the Offered Securities in, from, or otherwise
involving the United Kingdom, and it has only communicated or caused to be
communicated and it will only communicate or cause to be communicated an
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the FSMA) received by it in connection with the issue or sale of
any Offered Securities, in circumstances in which section 21(1) of the FSMA does
not apply to the Trust or the Trustee, and (B) it has not offered, sold or
otherwise made available, and will not offer, sell or otherwise make available,
any Offered Securities to any retail investor in the European Economic Area. For
the purposes of this provision:

 

  (i)

the expression “retail investor” means a person who is one (or more) of the
following:

 

  1.

a retail client as defined in point (11) of Article 4(1) of Directive 2014/65/EU
(as amended, “MiFID II”);

 

19



--------------------------------------------------------------------------------

  2.

a customer within the meaning of Directive (EU) 2016/97 (as amended), where that
customer would not qualify as a professional client as defined in point (10) of
Article 4(1) of MiFID II; or

 

  3.

not a qualified investor as defined in Regulation (EU) 2017/1129 (as amended);
and

 

  (ii)

the expression “offer” includes the communication in any form and by any means
of sufficient information on the terms of the offer and the Offered Securities
so as to enable an investor to decide to purchase or subscribe for the Offered
Securities.

The Initial Purchasers agree that prior to or on the Closing Date the Initial
Purchasers shall furnish to each purchaser of any of the Offered Securities a
copy of the Offering Memorandum. In addition to the foregoing, the Initial
Purchasers acknowledge and agree that SBA Finance, the Trustee and, for purposes
of the opinions to be delivered to the Initial Purchasers pursuant to Section 5,
counsel for SBA Finance and for the Initial Purchasers, respectively, may rely
upon the accuracy of the representations and warranties of the Initial
Purchasers and their compliance with their agreements contained in this
Section 2 (except clause (i) of this subsection (b)), and the Initial Purchasers
hereby consent to such reliance.

(c)    Each Initial Purchaser, severally and not jointly, represents and agrees
that it has not engaged any person to provide third-party “due diligence
services” (as defined in Rule 17g-10(d)(1) under the Exchange Act) relating to
the Offered Securities.

(d)    The Trustee, on behalf of the Trust, acknowledges and agrees that the
Initial Purchasers may sell Offered Securities to any affiliate of the Initial
Purchasers and that any such affiliate may sell Offered Securities purchased by
it to the Initial Purchasers.

3.    Delivery of and Payment for the Offered Securities.

(a)    Delivery of and payment for the Offered Securities shall be made at the
offices of Simpson Thacher & Bartlett LLP, New York, New York, or at such other
place as shall be agreed upon by the Representatives, SBA Finance and the
Trustee, at 10:00 A.M., New York City time, on September 13, 2019, or at such
other time or date, not later than seven full business days thereafter, as shall
be agreed upon by the Representatives, SBA Finance and the Trustee (such date
and time of payment and delivery being referred to herein as the “Closing
Date”).

(b)    On the Closing Date, payment of the purchase price for the Offered
Securities shall be made to the Trustee by wire or book-entry transfer of
same-day funds to such account or accounts as the Trustee shall specify prior to
the Closing Date or by such other means as the parties hereto shall agree prior
to the Closing Date against delivery to Barclays Capital Inc. on behalf of the
Initial Purchasers of the Offered Securities as described herein. Time shall be
of the essence, and delivery at the time and place specified pursuant to this
Agreement is a further condition of the obligation of the Initial

 

20



--------------------------------------------------------------------------------

Purchasers hereunder. Upon delivery, the Offered Securities shall be in
definitive form, registered in such names and in such denominations as the
Representatives shall have requested in writing not less than two full business
days prior to the Closing Date, in the case of any Offered Securities being
resold to IAIs on the Closing Date, and otherwise in global form, registered in
the name of The Depository Trust Company (“DTC”) or its nominee and delivered
through the facilities of DTC. SBA Finance agrees to make the definitive
certificates and one or more global certificates evidencing the Offered
Securities available for inspection by the Representatives in New York, New York
at least 24 hours prior to the Closing Date.

4.    Further Agreements of SBA Finance.

SBA Finance agrees with the Initial Purchasers:

(a)    (i) to advise the Representatives promptly and, if requested, confirm
such advice in writing, of the happening of any event which makes any statement
of a material fact made in the Pricing Disclosure Package or the Offering
Memorandum untrue or which requires the making of any additions to or changes in
the Offering Memorandum in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (ii) to advise the
Representatives promptly of any order preventing or suspending the use of the
Pricing Disclosure Package or the Offering Memorandum, of any suspension of the
qualification of the Offered Securities for offering or sale in any jurisdiction
and of the initiation or threatening of any proceeding for any such purpose and
(iii) to use commercially reasonable efforts to prevent the issuance of any such
order preventing or suspending the use of the Pricing Disclosure Package or the
Offering Memorandum or suspending any such qualification and, if any such
suspension is issued, to obtain the lifting thereof at the earliest possible
time;

(b)    to prepare the Offering Memorandum in a form reasonably acceptable to the
Initial Purchasers and to furnish promptly to the Initial Purchasers and counsel
for the Initial Purchasers, without charge, as many copies of the Preliminary
Offering Memorandum and the Offering Memorandum (and any amendments or
supplements thereto) as may be reasonably requested;

(c)    not to amend or supplement the Offering Memorandum unless the Initial
Purchasers shall previously have been advised of, and shall not have reasonably
objected to, such amendment or supplement within a reasonable time, but in any
event not longer than five days after being furnished a copy of such amendment
or supplement;

(d)    if, at any time prior to completion of the resale of the Offered
Securities by the Initial Purchasers, any event shall occur that, in the
judgment of SBA Finance or in the judgment of counsel to the Initial Purchasers,
makes any statement of a material fact in the Offering Memorandum untrue or that
requires the making of any additions to or changes in the Offering Memorandum in
order to make the statements in the Offering Memorandum, in light of the
circumstances at the time that the Offering Memorandum is delivered to
prospective investors, not misleading, or if it is necessary to amend or
supplement the Offering Memorandum to comply with any applicable laws, to
promptly notify the Representatives of such event and prepare an

 

21



--------------------------------------------------------------------------------

appropriate amendment or supplement to the Offering Memorandum so that (i) the
statements in the Offering Memorandum as amended or supplemented will, in light
of the circumstances at the time that the Offering Memorandum is delivered to
prospective investors, not be misleading and (ii) the Offering Memorandum will
comply with applicable law;

(e)    for so long as the Offered Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, to
furnish to holders of the Offered Securities and prospective purchasers of the
Offered Securities designated by such holders, upon request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act (the foregoing agreement being for
the benefit of the holders from time to time of the Offered Securities and
prospective purchasers of the Offered Securities designated by such holders);

(f)    to promptly take from time to time such actions as the Representatives
may reasonably request to qualify the Offered Securities for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representatives may designate and to continue such qualifications in effect for
so long as required for the resale of the Offered Securities; and to arrange for
the determination of the eligibility for investment of the Offered Securities
under the laws of such jurisdictions as the Representatives may request;
provided that none of the Borrowers or the Trustee on behalf of the holders of
the Certificates shall be obligated to qualify as a foreign corporation in any
jurisdiction in which it is not so qualified or to file a general consent to
service of process in any jurisdiction in which it is not now so subject;

(g)    to use its reasonable best efforts to do and perform all things required
to be done and performed under this Agreement by it prior to or after the
Closing Date and to satisfy all conditions precedent on its part to the delivery
of the Offered Securities;

(h)    to assist the Representatives in arranging for the Offered Securities to
be eligible for clearance and settlement through DTC;

(i)    not to, and to cause its affiliates not to, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as such
term is defined in the Securities Act) that would be integrated with the sale of
the Offered Securities in a manner which would require the registration under
the Securities Act of the sale to the Initial Purchasers or the resale to
investors hereunder of the Offered Securities;

(j)    not to, and to use its best efforts to cause its controlled affiliates
not to, either alone or with one or more other persons, offer or sell the
Offered Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act; and not to offer, sell, contract to sell or otherwise dispose
of, directly or indirectly, any securities under circumstances where such offer,
sale, contract or disposition would cause the exemption afforded by
Section 4(a)(2) of the Securities Act to cease to be applicable to the offering
and sale of the Offered Securities as contemplated by this Agreement and the
Preliminary Offering Memorandum;

 

22



--------------------------------------------------------------------------------

(k)    with respect to any Offered Securities sold in reliance on Rule 903 under
the Securities Act, not to, and to use its best efforts to cause its controlled
affiliates not to, either alone or with one or more other persons, offer or sell
the Offered Securities in the United States by means of any directed selling
effort within the meaning of Rule 902 or otherwise in violation of the offering
restriction requirements of Regulation S under the Securities Act;

(l)    for a period of 60 days from the date of the Offering Memorandum, not to,
directly or indirectly, sell, contract to sell, grant any option to purchase,
issue any instrument convertible into or exchangeable for, or otherwise transfer
or dispose of, any securities issued by the Trust or any other asset-backed
securities backed by wireless communications sites and related Leases owned by
SBA Parent or any of its affiliates (other than the Securities), except with the
prior written consent of the Initial Purchasers;

(m)    in connection with the offering of the Offered Securities, until the
Representatives shall have notified SBA Finance of the completion of the initial
resale of the Offered Securities, not to, and to cause its affiliated purchasers
(as defined in Regulation M under the Exchange Act) not to, either alone or with
one or more other persons, bid for or purchase, for any account in which it or
any of its affiliated purchasers has a beneficial interest, any Offered
Securities, or attempt to induce any person to purchase any Offered Securities;
and not to, and to cause its affiliated purchasers not to, make bids or purchase
for the purpose of creating actual, or apparent, active trading in or of raising
the price of the Offered Securities;

(n)    in connection with the offering of the Offered Securities, until the
Representatives shall have notified SBA Finance of the completion of the initial
resale of the Offered Securities by the Initial Purchasers, to extend to each
prospective investor, at the request of the Initial Purchasers, the reasonable
opportunity to discuss with, and obtain information from, SBA Finance and its
affiliates concerning their businesses, management and financial affairs, the
Offered Securities and the terms and conditions of the offering thereof, to the
extent SBA Finance and its affiliates possess the same or can acquire it without
unreasonable effort or expense;

(o)    to cause the net proceeds from the sale of the Offered Securities to be
applied as set forth in the Preliminary Offering Memorandum and the Offering
Memorandum under the heading “Use of Proceeds”, including to the payment of the
fees and expenses set forth in Section 9 hereof;

(p)    to the extent that the ratings to be provided with respect to the Offered
Securities as set forth in the Pricing Disclosure Package and the Offering
Memorandum by Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc.
(“Moody’s”) are conditional upon the furnishing of documents or the taking of
any other actions by SBA Finance or any of its affiliates, to furnish such
documents and take any such other action;

(q)    to comply with the 17g-5 Representation in all material respects;

 

23



--------------------------------------------------------------------------------

(r)    for a period from the date of this Agreement until the retirement of the
Offered Securities, to cause to be furnished to the Initial Purchasers, as soon
as practicable after becoming available to SBA Finance, copies of (i) (A) any
annual statement of compliance delivered by the Servicer to the Trustee under
the Trust Agreement, (B) any annual independent public accountants’ servicing
report furnished to the Trustee pursuant to the Trust Agreement, (C) any reports
distributed by the Servicer pursuant to Section 4.02(a) or (e) of the Trust
Agreement and (D) from time to time, such other information concerning the
Offered Securities which may be furnished by the Servicer to the extent SBA
Finance possesses the same or can acquire it without unreasonable effort or
expense and (ii) (A) all annual and periodic financial reports furnished to the
Servicer or the Trustee by any of the Transaction Parties or SBA Parent and
(B) all material reports, information and correspondence sent to holders of the
Offered Securities. It is understood that, to the extent any of the information
described in the preceding sentence is posted on the Trustee’s internet website
pursuant to the Trust Agreement, the requirements of the preceding sentence
shall be deemed to have been satisfied so long as the Initial Purchasers have
access to such website;

(s)    to cause the Depositor (or, to the extent permitted by the Risk Retention
Rules, a majority-owned affiliate of ) to continue to comply with and be solely
responsible for compliance with all requirements imposed on the “sponsor of a
securitization transaction” by the Risk Retention Rules for so long as those
requirements are applicable, including, without limitation (1) complying with
the post-closing disclosure requirements set forth in Section 4(c)(1)(ii) of the
Risk Retention Rules in an appropriate method that does not require any action
by the Initial Purchasers, (2) complying with the records maintenance
requirements set forth in Section 4(d) of the Risk Retention Rules, and
(3) complying and causing compliance with the hedging, transfer and financing
prohibitions set forth in Section 12 of the Risk Retention Rules for the
duration required by the Risk Retention Rules; and

(t)    to cause SBA Parent to undertake, pursuant to the EU Risk Retention
Letter, amongst other matters, to retain the EU Retained Interest directly or
indirectly (which may include indirectly through one or more Holding
Subsidiaries) as determined in accordance with the EU Securitization Laws, and
to not sell, transfer or otherwise surrender all or any part of its rights,
benefits or obligations arising from the EU Retained Interest, or hedge or
otherwise mitigate its credit risk arising from the EU Retained Interest, in
each case, except to the extent not restricted by the EU Securitization Laws,
all in accordance with the terms of the EU Risk Retention Letter.

5.    Conditions to Obligations of Initial Purchasers and Trust.

The obligations of the Initial Purchasers hereunder are subject to the accuracy,
on and as of the date hereof and the Closing Date, of the representations and
warranties of SBA Finance contained herein, to the accuracy of the statements of
the other Transaction Parties and their respective officers made in any
certificates delivered pursuant hereto, to the performance by SBA Finance of its
obligations hereunder and to each of the following additional terms and
conditions:

 

24



--------------------------------------------------------------------------------

(a)    The Offering Memorandum (and any amendments or supplements thereto) shall
have been printed (or made available in electronic form if the Initial
Purchasers have not requested printed copies) and copies distributed to the
Initial Purchasers not later than 11:00 a.m., New York City time, on the fourth
business day following the date of this Agreement, or at such later date and
time as the Representatives may approve in writing; and no stop order suspending
the sale of the Offered Securities in any jurisdiction shall have been issued
and no proceeding for that purpose shall have been commenced or shall be pending
or threatened;

(b)    The Initial Purchasers shall not have discovered and disclosed to SBA
Finance on or prior to the Closing Date that (i) the Pricing Disclosure Package,
as of the Applicable Time, contained an untrue statement of a fact which, in the
opinion of counsel for the Initial Purchasers, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary to make
the statements therein, in light of the circumstances existing as of the
Applicable Time, not misleading or (ii) the Pricing Disclosure Package or the
Offering Memorandum, or any amendment or supplement thereto, contains an untrue
statement of a fact which, in the opinion of counsel for the Initial Purchasers,
is material or omits to state any fact which, in the opinion of such counsel, is
material and is necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(c)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Transaction Documents and the
Offering Memorandum, and all other legal matters relating to the Transaction
Documents and the transactions contemplated thereby, shall be reasonably
satisfactory in all material respects to the Initial Purchasers, and SBA Finance
and the Transaction Parties shall have furnished to the Initial Purchasers all
documents and information that they or their counsel may reasonably request to
enable them to pass upon such matters;

(d)    On the date hereof, SBA Finance shall have furnished to the
Representatives a letter from E&Y (the “Initial Letter”), addressed to the
Initial Purchasers and dated the date hereof concerning the accounting and
financial information with respect to the Guarantor and its subsidiaries
included or incorporated by reference in the Preliminary Offering Memorandum and
certain statistical information set forth in the Preliminary Offering Memorandum
and confirming that they are independent public accountants with respect to the
Guarantor and its subsidiaries within the meaning of the Securities Act and the
applicable rules and regulations thereunder adopted by the SEC and the American
Institute of Certified Public Accountants;

 

25



--------------------------------------------------------------------------------

(e)    SBA Finance shall have furnished to the Representatives a letter from E&Y
(the “Bring-Down Letter”), addressed to the Initial Purchasers and dated the
Closing Date concerning the accounting and financial information with respect to
the Guarantor and its subsidiaries included or incorporated by reference in the
Offering Memorandum and certain statistical information set forth in the
Offering Memorandum and (i) confirming that they are independent public
accountants with respect to the Guarantor and its subsidiaries within the
meaning of the Securities Act and the applicable rules and regulations
thereunder adopted by the SEC and the American Institute of Certified Public
Accountants, (ii) stating, as of the date of the Bring-Down Letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is included or incorporated by
reference in the Offering Memorandum, as of a date not more than three business
days prior to the date of the Bring-Down Letter), that the conclusions and
findings of such accountants with respect to the financial information and other
matters covered by the Initial Letter are accurate and (iii) confirming in all
material respects the conclusions and findings set forth in the Initial Letter;

(f)    SBA Finance shall have furnished to the Representatives (i) a report from
a nationally recognized accounting firm, who are independent accountants
reasonably acceptable to the Representatives (the “Independent Accounting
Firm”), dated September 9, 2019, in form and substance reasonably satisfactory
to the Representatives, concerning certain agreed upon procedures performed in
respect of the information presented in the Preliminary Offering Memorandum on
the Cover and under the captions “Security Summary,” “Summary of Memorandum,”
“Risk Factors,” “The Business of the Closing Date Borrowers,” “The Closing Date
Sites,” “The Tenant Leases,” “Description of the Mortgage Loan,” “Security for
the Mortgage Loan,” “Description of the Securities” and “Yield and Maturity
Considerations” and certain information in the Sales Slides (as hereinafter
defined) addressed to the Initial Purchasers and (ii) a report from the
Independent Accounting Firm, dated on or about September 12, 2019, in form and
substance reasonably satisfactory to the Representatives, concerning certain
agreed upon procedures performed in respect of the information presented in the
Offering Memorandum on the Cover and under the captions “Security Summary,”
“Summary of Memorandum,” “Risk Factors,” “The Business of the Closing Date
Borrowers,” “The Closing Date Sites,” “The Tenant Leases,” “Description of the
Mortgage Loan,” “Security for the Mortgage Loan,” “Description of the
Securities” and “Yield and Maturity Considerations” addressed to the Initial
Purchasers;

(g)    The Closing Date Transaction Documents shall have been executed and
delivered by the parties thereto in form satisfactory to the Representatives;
the Transaction Documents shall be in full force and effect, the representations
and warranties of the parties thereto contained in the Transaction Documents
shall be true and correct and each of such parties shall have performed its
obligations thereunder required to be performed on or prior to the Closing Date;

(h)    The Offered Securities shall have been duly executed and delivered by the
Trustee and duly authenticated by the Certificate Registrar and shall be
eligible for clearance and settlement through DTC;

 

26



--------------------------------------------------------------------------------

(i)    The Representatives and the Trustee shall have received a letter from
Moody’s stating that the Offered Securities have received a rating of “A2(sf)”
and a letter from Fitch stating that the Offered Securities have received a
rating of “Asf”;

(j)    Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, the Nasdaq National Market or in the
over-the-counter market, or trading in any securities of SBA Parent on any
exchange or in the over-the-counter market, shall have been suspended or minimum
prices shall have been established on any such exchange or such market by the
SEC, by such exchange or by any other regulatory body or governmental authority
having jurisdiction, (ii) a material disruption in securities settlement,
payment or clearance services in the United States, (iii) a banking moratorium
shall have been declared by Federal or state authorities, (iv) any attack on,
outbreak or escalation of hostilities or act of terrorism involving the United
States, any declaration of war by Congress or any other national or
international calamity, crisis or emergency if, in the judgment of the
Representatives, the effect of any such attack, outbreak, escalation, act,
declaration, calamity, crisis or emergency makes it impractical or inadvisable
to proceed with the completion of the offering or sale of and payment for the
Offered Securities, or (v) the occurrence of any other calamity, crisis
(including without limitation as a result of terrorist activities), or material
adverse change in general economic, political or financial conditions (or the
effect of international conditions on the financial markets in the United States
shall be such) as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the offering or delivery of the
Offered Securities being delivered on the Closing Date on the terms and in the
manner contemplated by this Agreement and in the Offering Memorandum (exclusive
of any amendment or supplement thereto) or that, in the judgment of the
Representatives, would materially and adversely affect the financial markets or
the markets for the Offered Securities and or debt or equity securities;

(k)    Since the date as of which information is given in the Pricing Disclosure
Package, there shall not have occurred any change, or any development which
would reasonably be expected to involve a prospective change, in or affecting
the financial condition, or in the business, assets or results of operations, of
SBA Finance or any Transaction Party, or in the Trust Fund, other than as set
forth in or contemplated by the Pricing Disclosure Package and the Offering
Memorandum at the date of this Agreement, the effect of which is, in the
Representatives’ judgment, such as to make it impracticable or inadvisable to
market or sell the Offered Securities on the terms and in the manner
contemplated in the Preliminary Offering Memorandum and the Offering Memorandum
(exclusive of any amendment or supplement thereto);

(l)    [Reserved];

 

27



--------------------------------------------------------------------------------

(m)    (1)    The Representatives and the Trustee shall have received an opinion
of Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New York counsel to SBA
Finance and the Transaction Parties, dated the Closing Date and addressed to the
Initial Purchasers regarding, with respect to the Transaction Parties, the
enforceability of the Transaction Documents (other than this Agreement), the
Offered Securities’ entitlement to the benefits of the Trust Agreement, required
authorizations and consents of federal and New York governmental authorities, no
violations of federal or New York law or regulation, the validity of the
security interests created under the Transaction Documents, the perfection and
priority of those security interests created under the Transaction Documents the
perfection and priority of which is governed by New York law, the exemption from
registration of the Offered Securities under the Securities Act, the exemption
from qualification of the Trust Agreement under the Trust Indenture Act, the
exemption from registration as an “investment company” under the 1940 Act of the
Trust (to the effect that the Trust does not rely solely on the exemption from
the definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the 1940 Act), SBA Holdings, the Guarantor, the Borrowers and the
2014 Additional Guarantors and such other matters as the Representatives may
reasonably request, each in form and substance reasonably satisfactory to the
Representatives and their counsel (in each case subject to customary exceptions,
assumptions and qualifications);

(2)    The Representatives shall have received an opinion of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, special New York counsel to SBA Finance and the
Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, (A) to the effect that the Offered Securities, the Loan Agreement,
the Trust Agreement, the Cash Management Agreement, the Payment Guaranty, the
Parent Guaranty, the 2014 Additional Guaranty and the Management Agreement
conform in all material respects to their descriptions contained in the Pricing
Disclosure Package and the Offering Memorandum, (B) to the effect that the
statements in the Pricing Disclosure Package and the Offering Memorandum under
the caption “Certain ERISA Considerations,” to the extent such statements
constitute summaries of United States federal or New York State statutes, rules
and regulations, or portions of them, are accurate in all material respects. and
(C) such other matters as the Representatives may reasonably request, each in
form and substance reasonably satisfactory to the Representatives and their
counsel; and

(3)    The Representatives shall have received a letter of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special New York counsel to SBA Finance and the
Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, relating to negative assurances with respect to the Pricing
Disclosure Package as of the Applicable Time and the Offering Memorandum as of
its date and the Closing Date, in form and substance reasonably satisfactory to
the Representatives and their counsel;

 

28



--------------------------------------------------------------------------------

(n)    The Representatives and the Trustee shall have received an opinion of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New York counsel to the
Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, regarding the substantive nonconsolidation of the assets and
liabilities of the Borrowers, SBA Holdings, the Guarantor or the 2014 Additional
Guarantors with those of SBA Finance, in form and substance reasonably
satisfactory to the Representatives and their counsel;

(o)    The Representatives and the Trustee shall have received an opinion of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, special United States federal
income tax counsel to SBA Finance, dated the Closing Date and addressed to the
Initial Purchasers, that (i) the statements made in the Preliminary Offering
Memorandum and the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations,” to the extent such statements summarize material
United States federal income tax consequences of the purchase, beneficial
ownership and disposition of the Offered Securities to the holders thereof
described therein, are correct in all material respects, (ii) (A) the Component
of the Mortgage Loan corresponding to the Offered Securities will be
characterized as indebtedness for United States federal income tax purposes and
(B) the Trust will be treated as a grantor trust and will not be classified as
an association taxable as a corporation or as a publicly traded partnership
taxable as a corporation for United States federal income tax purposes,
(iii) neither the issuance of the Offered Securities nor the increase in the
outstanding principal amount of the Mortgage Loan by the Closing Date Mortgage
Loan Increase will result in an Adverse Tax Status Event, and (iv) otherwise
satisfies the condition to the Closing Date Mortgage Loan Increase set forth in
Section 3.2(A)(vi) of the Loan Agreement, in form and substance reasonably
satisfactory to the Representatives and their counsel;

(p)    The Representatives and the Trustee shall have received an opinion of
Greenberg Traurig LLP, Florida counsel to SBA Finance, the Manager and the
Sub-Manager, dated the Closing Date and addressed to the Initial Purchasers,
regarding organizational matters, power and authority, due authorization,
execution and delivery of the Transaction Documents by SBA Finance, the Manager
and the Sub-Manager, absence of litigation, no conflicts with organizational
documents, Florida laws or regulations, court orders or contracts, required
authorizations and consents of Florida governmental authorities, the exemption
from regulation as an “investment company” under the 1940 Act of SBA Finance,
the Manager and the Sub-Manager and such other matters as the Representatives
may reasonably request, in form and substance reasonably satisfactory to the
Representatives and their counsel;

(q)    The Representatives and the Trustee shall have received an opinion of
Dudley, Newman and Feuerzeig, LLP, U.S. Virgin Islands counsel to SBA USVI, or
other counsel reasonably satisfactory to the Representatives and their counsel,
dated the Closing Date and addressed to the Initial Purchasers, regarding
organizational matters, power and authority, due authorization, execution and
delivery of the Transaction Documents by SBA

 

29



--------------------------------------------------------------------------------

USVI, absence of litigation, no conflicts with organizational documents, U.S.
Virgin Islands laws or regulations, court orders or contracts, required
authorizations and consents of U.S. Virgin Islands governmental authorities,
regarding the filed UCC-1 financing statement, the perfection and priority of
the security interests created under the Transaction Documents the perfection
and priority of which is governed by U.S. Virgin Islands law and such other
matters as the Representatives may reasonably request, in form and substance
reasonably satisfactory to the Representatives and their counsel;

(r)    The Representatives and the Trustee shall have received an opinion of
Richards, Layton & Finger, PA, special Delaware counsel to the Borrowers (other
than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors, regarding due authorization, execution and delivery of
the Transaction Documents by each of the Borrowers (other than SBA USVI), the
Depositor, SBA Holdings, the Guarantor and the 2014 Additional Guarantors, due
authorization of the direction by the Borrowers to the Trustee and the
Certificate Registrar to execute and authenticate the Offered Securities, due
authorization of the order by the Depositor to the Trustee to enter into this
Agreement, the due organization of each of the Borrowers (other than SBA USVI),
the Depositor, SBA Holdings, the Guarantor and the 2014 Additional Guarantors,
no conflicts with organizational documents and Delaware laws or regulations, the
enforceability of the limited liability company agreement of each of the
Borrowers (other than SBA USVI), the Depositor, SBA Holdings, the Guarantor and
the 2014 Additional Guarantors, including certain provisions thereof relating to
the filing of a voluntary bankruptcy petition, the rights of a judgment creditor
of such members against the property of the Borrowers (other than SBA USVI), the
Depositor, SBA Holdings, the Guarantor and the 2014 Additional Guarantors, as
applicable, treatment as a separate legal entity and the impact of the
bankruptcy or dissolution of such members on the Borrowers (other than SBA
USVI), the Depositor, SBA Holdings, the Guarantor and the 2014 Additional
Guarantors, as applicable, in form and substance reasonably satisfactory to the
Representatives and their counsel;

(s)    The Representatives and the Trustee shall have received an opinion of
Richards, Layton & Finger, PA, special Delaware counsel to the Borrowers (other
than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors, regarding the applicability of Delaware law to the
determination of what persons have the authority to file a voluntary bankruptcy
petition on behalf of each of the Borrowers (other than SBA USVI), the
Depositor, SBA Holdings, the Guarantor and the 2014 Additional Guarantors, as
applicable, in form and substance reasonably satisfactory to the Representatives
and their counsel;

 

30



--------------------------------------------------------------------------------

(t)    The Representatives and the Trustee shall have received an opinion of
Richards, Layton & Finger, PA, special Delaware counsel to the Borrowers (other
than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors, regarding the filed UCC-1 financing statements, the
perfection and priority of the security interests created under the Transaction
Documents, and a description of the lien search results against the Borrowers
(other than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors obtained from the Delaware Secretary of State, in form and
substance reasonably satisfactory to the Representatives and their counsel;

(u)    The Representatives shall have received opinions of counsel to the
Trustee and Certificate Registrar dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives and their counsel;

(v)    The Representatives and the Trustee shall have received an opinion of
Andrascik & Tita LLC, counsel to the Servicer, dated the Closing Date and
addressed to the Initial Purchasers, including, among other matters, negative
assurances concerning the Servicer Information included in the Pricing
Disclosure Package as of the Applicable Time and the Offering Memorandum as of
its date and the Closing Date, in form and substance reasonably satisfactory to
the Representatives and their counsel;

(w)    The Representatives and the Trustee shall have received an opinion of
Greenberg Traurig LLP, FCC counsel to SBA Finance and the Borrowers, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives and their counsel;

(x)    The Representatives shall have received an opinion of Simpson Thacher &
Bartlett LLP, dated the Closing Date and addressed to the Initial Purchasers,
with respect to the validity of the Offered Securities and such other matters as
the Representatives may reasonably request;

(y)    The Representatives and the Trustee shall have received copies of any
opinions of counsel to the Transaction Parties supplied to the Rating Agencies,
the Servicer or the Trustee in connection with the issuance of the Offered
Securities which opinions shall be dated the Closing Date and addressed to the
Initial Purchasers or accompanied by reliance letters addressed to the Initial
Purchasers;

(z)    SBA Finance shall have furnished to the Representatives a copy of a
memorandum addressed to SBA Finance from Paul, Weiss, Rifkind, Wharton &
Garrison LLP, special New York counsel to SBA Finance and the Transaction
Parties, with respect to compliance with the Risk Retention Rules, in form and
substance satisfactory to the Representatives and their counsel;

 

31



--------------------------------------------------------------------------------

(aa)    SBA Finance shall have furnished to the Representatives a copy of a
memorandum addressed to SBA Parent, SBA Finance and the Representatives from
Sidley Austin LLP, special EU securitization counsel to SBA Parent, setting out
the basis on which the securitization transaction pursuant to which the Notes
are issued has been structured for purposes of the EU Retention Requirements, in
form and substance reasonably satisfactory to the Representatives and their
counsel (subject to customary exceptions, assumptions and qualifications);

(bb)    The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of SBA Finance, dated the Closing
Date, in which each such officer shall state that (i) the representations and
warranties of SBA Finance in this Agreement are true and correct on and as of
the Closing Date; (ii) that SBA Finance has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date; and (iii) he or she has carefully examined the
Pricing Disclosure Package and the Offering Memorandum and, in his or her
opinion the Pricing Disclosure Package, as of the Applicable Time and as of the
Closing Date, and the Offering Memorandum, as of its date and as of the Closing
Date, did not and do not contain any untrue statement of a material fact and did
not and do not omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(cc)    The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of each of the Borrowers, dated
the Closing Date, in which each such officer shall state that (i) the
representations and warranties of such Borrower in the Transaction Documents to
which such Borrower is a party are true and correct on and as of the Closing
Date; (ii) that such Borrower has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date; and (iii) he or she has carefully examined the Pricing Disclosure
Package and the Offering Memorandum and, in his or her opinion the Pricing
Disclosure Package, as of the Applicable Time and as of the Closing Date, and
the Offering Memorandum, as of its date and as of the Closing Date, did not and
do not contain any untrue statement of a material fact and did not and do not
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(dd)    The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA Holdings, dated the Closing Date, in
which each such officer shall state that (i) the representations and warranties
of SBA Holdings in the Transaction Documents to which SBA Holdings is a party
are true and correct on and as of the Closing Date; and (ii) that SBA Holdings
has complied in all material respects with all agreements and satisfied in all
material respects all conditions on its part to be performed or satisfied under
the Transaction Documents at or prior to the Closing Date;

 

32



--------------------------------------------------------------------------------

(ee)    The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Manager, any Vice President or the Treasurer of the Guarantor, dated the
Closing Date, in which each such officer shall state that (i) the
representations and warranties of the Guarantor in the Transaction Documents to
which the Guarantor is a party are true and correct on and as of the Closing
Date; and (ii) that the Guarantor has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

(ff)    The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA GC Parent I, dated the Closing Date,
in which each such officer shall state that (i) the representations and
warranties of SBA GC Parent I in the Transaction Documents to which SBA GC
Parent I is a party are true and correct on and as of the Closing Date; and
(ii) that SBA GC Parent I has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

(gg)    The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA GC Parent II, dated the Closing Date,
in which each such officer shall state that (i) the representations and
warranties of SBA GC Parent II in the Transaction Documents to which SBA GC
Parent II is a party are true and correct on and as of the Closing Date; and
(ii) that SBA GC Parent II has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

(hh)    The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA GC Holdings, dated the Closing Date,
in which each such officer shall state that (i) the representations and
warranties of SBA GC Holdings in the Transaction Documents to which SBA GC
Holdings is a party are true and correct on and as of the Closing Date; and
(ii) that SBA GC Holdings has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date; and

 

33



--------------------------------------------------------------------------------

(ii)    The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of the Manager, dated the Closing
Date, in which each such officer shall state that (i) the representations and
warranties of the Manager in the Transaction Documents to which the Manager is a
party are true and correct on and as of the Closing Date; and (ii) that the
Manager has complied in all material respects with all agreements and satisfied
in all material respects all conditions on its part to be performed or satisfied
under the Transaction Documents at or prior to the Closing Date.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

6.    Termination.

The obligations of the Initial Purchasers hereunder may be terminated by the
Initial Purchasers in their absolute discretion, by notice given to and received
by the Trustee and SBA Finance prior to delivery of and payment for the Offered
Securities if, prior to that time, any event described in Sections 5(j) or 5(k)
shall have occurred and be continuing.

7.    Indemnification and Contribution.

(a)    SBA Finance hereby agrees to indemnify and hold harmless each Initial
Purchaser, its directors, officers, employees and affiliates and each person, if
any, who controls such Initial Purchaser within the meaning of the Securities
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of Offered
Securities), to which such Initial Purchaser, director, officer, employee,
affiliate or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in the materials and
information provided to investors by, or with the approval of, SBA Finance, in
connection with the marketing of the offering and sale of the Offered Securities
listed on Schedule III, including the sales presentation dated September 2019
(the “Sales Slides”) (collectively, the “Marketing Materials”) and, as of the
date therein, in that Word file titled SBA – Preliminary Offering Memorandum
(2018-1) (As-Printed), or (C) any Form ABS-15G furnished to the SEC on EDGAR
with respect to the Offered Securities, (ii) the omission or alleged omission
to state in the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto or in any Marketing Materials or in any Form
ABS-15G furnished to the SEC on EDGAR with respect to the Offered Securities,
any material fact required to be stated therein or necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) the website maintained in compliance with Rule 17g-5
under the Exchange Act by or on behalf of SBA Finance, the Borrowers, the
Guarantor or SBA Holdings in connection with the offering of the

 

34



--------------------------------------------------------------------------------

Offered Securities, or (iv) any act or failure to act or any alleged act or
failure to act by such Initial Purchaser in connection with, or relating in any
manner to, the Offered Securities or the offering contemplated hereby, and which
is included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon matters covered by clauses (i), (ii) or
(iii) above (provided that SBA Finance shall not be liable under clause (iv) to
the extent that it is determined in a final judgment by a court of competent
jurisdiction that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by such Initial Purchaser through its gross negligence or willful misconduct);
and shall reimburse such Initial Purchaser and each such director, officer,
employee, affiliate or controlling person promptly upon demand for any legal or
other expenses reasonably incurred by such Initial Purchaser, director, officer,
employee, affiliate or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that SBA Finance
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto or in any Marketing Materials in reliance upon and in
conformity with (i) the Initial Purchasers’ Information or (ii) the information
set forth in the Preliminary Offering Memorandum and the Offering Memorandum
under the heading “Description of the Trust Agreement—The Servicer” (the
“Servicer Information”). The foregoing indemnity agreement is in addition to any
liability which SBA Finance may otherwise have to such Initial Purchaser or to
any director, officer, employee, affiliate or controlling person of such Initial
Purchaser.

(b)    Each of the Initial Purchasers, severally and not jointly, shall
indemnify and hold harmless SBA Finance, its directors, officers, employees and
affiliates, and each person, if any, who controls SBA Finance within the meaning
of the Securities Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which SBA Finance or any
such director, officer, employee, affiliate or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in the
Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto or (B) the Marketing Materials or (ii) the omission or
alleged omission to state in the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto or in any Marketing
Materials, any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with the Initial Purchasers’
Information, and shall reimburse SBA Finance and any such director, officer,
employee, affiliate or controlling person for any legal or other expenses
reasonably incurred by SBA Finance or any such director, officer, employee,
affiliate or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred. The foregoing indemnity agreement is in addition to
any liability which the Initial Purchasers may otherwise have to SBA Finance or
any such director, officer, employee, affiliate or controlling person.

 

35



--------------------------------------------------------------------------------

(c)    Promptly after receipt by an indemnified party under this Section 7 of
the notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 7. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party (which may be counsel to an indemnifying
party with the consent of the indemnified party). After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel (in addition to
local counsel, if necessary) to represent jointly the Initial Purchasers and
their respective directors, officers, employees, affiliates and controlling
persons who may be subject to liability arising out of any claim in respect of
which indemnity may be sought by the Initial Purchasers against SBA Finance
under this Section 7 if (i) the indemnifying party has agreed in writing to pay
such fees and expenses, (ii) the indemnifying party has failed to provide
counsel reasonably satisfactory to the Initial Purchasers in a timely manner,
(iii) the Initial Purchasers shall have reasonably concluded that there may be
legal defenses available to them that are different from or in addition to those
available to the indemnifying parties or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnifying
parties and the Initial Purchasers and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them, and in that event the fees and expenses of such separate
counsel shall be paid by SBA Finance. No indemnifying party shall (i) without
the prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes (x) an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (y) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of the indemnified party, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

 

36



--------------------------------------------------------------------------------

(d)    If the indemnification provided for in this Section 7 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 7(a) or 7(b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, referred to therein, then each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, (i) in such proportion
as shall be appropriate to reflect the relative benefits received by SBA Finance
and its affiliates on the one hand and the Initial Purchasers on the other from
the offering of the Offered Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of SBA Finance and its affiliates on the
one hand and the Initial Purchasers on the other with respect to the statements
or omissions which resulted in such loss, claim, damage or liability, or action
in respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by SBA Finance and its affiliates on the one hand and
the Initial Purchasers on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Offered Securities purchased under this Agreement (before deducting
expenses) received by SBA Finance and its affiliates, on the one hand, and the
total discounts and commissions received by the Initial Purchasers with respect
to the Offered Securities purchased under this Agreement, on the other hand,
bear to the total gross proceeds from the offering of the Offered Securities
under this Agreement. The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by SBA
Finance or its affiliates, or the Initial Purchasers, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. SBA Finance and the Initial Purchasers
agree that it would not be just and equitable if contributions pursuant to this
Section 7(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section shall be deemed to include, for purposes of
this Section 7(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 7(d), the Initial
Purchasers shall not be required to contribute any amount in excess of the
amount by which the total price at which the Offered Securities purchased by
them were resold to Eligible Purchasers exceeds the amount of any damages which
the Initial Purchasers have otherwise paid or become liable to pay by reason of
any untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute as provided in this Section 7(d) are
several in proportion to their respective obligations and not joint.

 

37



--------------------------------------------------------------------------------

(e)    The Initial Purchasers confirm and SBA Finance acknowledges that, for all
purposes of this Agreement, the information relating to the Initial Purchasers
furnished to SBA Finance by or on behalf of the Initial Purchasers expressly for
use in the Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Offering Memorandum (the “Initial Purchasers’ Information”) consists solely
of (i) the second sentence of the last paragraph on the cover page of the
Preliminary Offering Memorandum and the Offering Memorandum, the second
paragraph of the section of the Preliminary Offering Memorandum and the Offering
Memorandum entitled “Offering of Securities” and (ii) the names, addresses and
telephone numbers on page 33 of the Sales Slides.

8.    Persons Entitled to Benefit of Agreement.

This Agreement shall inure to the benefit of and be binding upon the Initial
Purchasers, the Trustee, SBA Finance and their respective successors. This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except as provided in Section 7 with respect to officers,
directors, employees, affiliates or controlling persons of SBA Finance and the
Initial Purchasers and in Section 4(e) with respect to holders and prospective
purchasers of the Offered Securities. Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 8, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

9.    Expenses.

(a)    SBA Finance agrees to pay all costs, expenses, fees and taxes incident to
and in connection with (i) the authorization, issuance, sale, preparation and
delivery of the Offered Securities; (ii) the preparation, printing and
distribution of the Preliminary Offering Memorandum and the Offering Memorandum
and any amendments or supplements thereto; (iii) reproducing and distributing
each of the Transaction Documents; (iv) the preparation, printing and delivery
of the certificates evidencing the Offered Securities, including stamp duties
and transfer taxes, if any, payable upon issuance of the Offered Securities;
(v) preparing, printing and distributing the Blue Sky Memoranda (including
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for ratings letters and/or ratings confirmation
letters issued in connection with the issuance of the Offered Securities;
(vii) any fees charged by the rating agencies for rating the Offered Securities;
(viii) the fees and expenses of E&Y and the Independent Accounting Firm incurred
in connection with the delivery of the comfort letters and procedures letters to
the Initial Purchasers pursuant to the terms of this Agreement; (ix) the fees
and expenses of the Trustee and the Certificate Registrar (including related
fees and expenses of any counsel to such parties); (x) the fees and expenses of
counsel to SBA Finance and the Transaction Parties, (xi) the fees and expenses
of the Servicer (including related fees and expenses of counsel to the
Servicer); (xii) the reasonable fees and disbursements of Simpson Thacher &
Bartlett LLP,

 

38



--------------------------------------------------------------------------------

counsel to the Initial Purchasers; (xiii) the reasonable out-of-pocket expenses
of the Initial Purchasers incurred by the Initial Purchasers in connection with
this Agreement and the purchase and reoffering of the Offered Securities,
including, without limitation, all travel expenses of the Initial Purchasers and
all expenses of the Initial Purchasers incurred in connection with attending or
hosting meetings with prospective purchasers of the Offered Securities;
(xiv) the reasonable out-of-pocket fees and expenses incurred by SBA Finance in
connection with attending meetings with prospective purchasers of the Offered
Securities, (xv) all expenses and application fees incurred in connection with
the approval of the Offered Securities for book entry transfer by DTC; and
(xvi) all other costs and expenses incident to the performance of the
obligations of SBA Finance under this Agreement which are not otherwise
specifically provided for in this Section 9.

(b)    In addition, if the Trustee shall fail to tender the Offered Securities
for delivery to the Initial Purchasers by reason of any failure, refusal or
inability on the part of the Trustee or SBA Finance to perform any agreement on
its part to be performed, or if the Initial Purchasers shall decline to purchase
the Offered Securities because any other condition of the Initial Purchasers’
obligations hereunder required to be fulfilled is not fulfilled, SBA Finance
will reimburse the Initial Purchasers for any reasonable out-of-pocket fees and
expenses incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase of the Offered Securities, including the reasonable
fees and disbursements of Simpson Thacher & Bartlett LLP, counsel to the Initial
Purchasers, and the reasonable out-of-pocket fees and expenses incurred by the
Initial Purchasers in connection with hosting or attending meetings with
prospective purchasers of the Offered Securities.

10.    Indemnification of the Trustee

SBA Finance hereby agrees to indemnify and hold harmless the Trustee (including
in its individual capacity) and any Affiliates, directors, officers, employees
or agents of the Trustee for and against any loss, liability, claim or expense
(including costs and expenses of litigation, and of investigation, reasonable
counsel’s fees, damages, judgments and amounts paid in settlement) arising out
of, or incurred in connection with, this Agreement, the marketing and Offering
of the Offered Securities hereunder, or any act or omission of the Trustee
relating to the exercise and performance of any of the rights and duties of the
Trustee hereunder; provided, however, that the Trustee shall not be entitled to
indemnification pursuant to this Section 10 for any loss, liability, claim or
expense incurred by reason of any willful misfeasance, bad faith or gross
negligence of the Trustee in the performance of, or reckless disregard of, its
obligations and duties hereunder.

11.    Certain Additional Matters Regarding the Trustee

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Deutsche Bank Trust Company Americas, not in its individual
capacity but solely as Trustee under the Trust Agreement, in the exercise of the
powers and authority conferred upon and vested in it thereunder, (ii) each of
the undertakings and agreements herein made on behalf of

 

39



--------------------------------------------------------------------------------

the Trust is made and intended not as a personal undertaking or agreement of the
Trustee but is made and intended solely for the purpose of binding only the
Trust, and (iii) under no circumstances shall Deutsche Bank Trust Company
Americas, in its individual capacity be personally liable for the payment of any
indebtedness or expenses or be personally liable for the breach or failure of
any obligation or covenant made or undertaken by it on behalf of the Trust under
this Agreement.

12.    Survival.

The respective indemnities, rights of contribution, representations, warranties
and agreements of SBA Finance and the Initial Purchasers contained in this
Agreement or made by or on behalf of the Guarantor, SBA Holdings, each of the
Borrowers, the 2014 Additional Guarantors, the Manager or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Offered Securities and shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any of them or any of
their respective affiliates, officers, directors, employees, representatives,
agents or controlling persons.

13.    Notices. etc.

All statements, requests, notices and agreements hereunder shall be in writing,
and:

(a)    if to the Representatives, shall be delivered or sent by mail or telecopy
transmission to:

Barclays Capital Inc.

745 7th Avenue

New York, New York 10019

Attention: Securitized Products Origination Group

Facsimile no.: (212) 412-2663

Citigroup Global Markets Inc.

388 Greenwich Street, 7th Floor

New York, New York 10013

Attention: Global ABS Financing & Securitization

and

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Global Credit Financing & Solutions

 

40



--------------------------------------------------------------------------------

(b)    if to SBA Finance or the Trustee, shall be delivered or sent by mail or
telecopy transmission to:

SBA Senior Finance, LLC

8051 Congress Ave.

Boca Raton, FL 33487

Attention: Thomas P. Hunt

Facsimile no.: (561) 997-0343

or

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

100 Plaza One

Jersey City, New Jersey 07311

Attention: Trust & Agency Services

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

14.    Definition of Terms.

For purposes of this Agreement, (a) the term “Material Adverse Effect” shall
have the meaning given to such term in the Loan Agreement, (b) the term
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading and (c) except where otherwise expressly provided, the term
“affiliate” has the meaning set forth in Rule 405 under the Securities Act.

15.    Research Independence.

SBA Finance acknowledges and agree that the Initial Purchasers’ research
analysts and research departments are required to be independent from its
investment banking division and are subject to certain regulations and internal
policies, and that the Initial Purchasers’ research analysts may hold and make
statements or investment recommendations and/or publish research reports with
respect to SBA Parent and its subsidiaries and/or the offering that differ from
the views of its investment bankers. SBA Finance hereby waives and releases, to
the fullest extent permitted by law, any claims that SBA Finance may have
against the Initial Purchasers with respect to any conflict of interest that may
arise from the fact that the views expressed by its independent research
analysts and research department may be different from or inconsistent with the
views or advice communicated to SBA Finance by the Initial Purchasers’
investment banking division. SBA Finance acknowledges that each of the Initial
Purchasers is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in the
Offered Securities.

 

41



--------------------------------------------------------------------------------

16.    No Fiduciary Duty.

SBA Finance acknowledges and agrees that in connection with this offering of the
Offered Securities or any other services the Initial Purchasers may be deemed to
be providing hereunder, notwithstanding any preexisting relationship, advisory
or otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Initial Purchasers: (i) no fiduciary or
agency relationship between SBA Finance and any other person, on the one hand,
and the Initial Purchasers, on the other, exists; (ii) the Initial Purchasers
are not acting as advisor, expert or otherwise, to SBA Finance, and such
relationship between SBA Finance, on the one hand, and the Initial Purchasers,
on the other, is entirely and solely commercial, based on arms-length
negotiations; (iii) any duties and obligations that the Initial Purchasers may
have to SBA Finance shall be limited to those duties and obligations
specifically stated herein; and (iv) the Initial Purchasers and their respective
affiliates may have interests that differ from those of SBA Finance. SBA Finance
hereby waives any claims that SBA Finance may have against the Initial
Purchasers with respect to any breach of fiduciary duty in connection with the
offering of the Offered Securities.

17.    Governing Law and Forum Selection.

THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING TO OR ARISING OUT
OF THIS AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS
AGREEMENT AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

18.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

 

42



--------------------------------------------------------------------------------

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 18, a “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

19.    Counterparts.

This Agreement may be executed in one or more counterparts (which may include
counterparts delivered by facsimile) and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart of this Agreement.

20.    Amendments.

No amendment or waiver of any provision of this Agreement, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.

21.    Headings.

The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

 

43



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement, effective as of the date first written above,
among the Trustee, on behalf of the Trust, SBA Finance and the Initial
Purchasers in accordance with its terms.

 

Very truly yours,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity, but solely
as Trustee, on behalf of the Trust

By:   /s/ Susan Barstock Name:   Susan Barstock Title:   Vice President By:  
/s/ Michele H.Y. Voon Name:   Michele H.Y. Voon Title:   Vice President SBA
SENIOR FINANCE, LLC By:   /s/ Brendan T. Cavanagh Name:   Brendan T. Cavanagh
Title:   Chief Financial Officer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted: BARCLAYS CAPITAL INC. By:   /s/ Peter Walgren Name:   Peter Walgren
Title:   Director CITIGROUP GLOBAL MARKETS INC. By:   /s/ Gerard Drumm Name:  
Gerard Drumm Title:   Director DEUTSCHE BANK SECURITIES INC. By:   /s/ Robert
Sannicandro Name:   Robert Sannicandro Title:   Managing Director By:   /s/ Kaz
Ang Name:   Kaz Ang Title:   Director

For themselves and as Representatives of the several

Initial Purchasers named on Schedule I hereto

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount
Offered Securities  

Barclays Capital Inc.

   $ 466,000,000  

Citigroup Global Markets Inc.

   $ 233,000,000  

Deutsche Bank Securities Inc.

   $ 233,000,000  

J.P. Morgan Securities LLC

   $ 58,250,000  

Mizuho Securities USA LLC

   $ 58,250,000  

TD Securities (USA) LLC

   $ 58,250,000  

Wells Fargo Securities, LLC

   $ 58,250,000  

Total

   $ 1,165,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Pricing Term Sheet



--------------------------------------------------------------------------------

THIS PRICING SUPPLEMENT TO THE PRELIMINARY OFFERING MEMORANDUM DATED AUGUST 30,
2019 IS INTENDED FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED
RECIPIENT(S) NAMED IN THE EMAIL TO WHICH THIS PRICING SUPPLEMENT IS ATTACHED. IF
YOU ARE NOT THE INTENDED RECIPIENT OF THIS PRICING SUPPLEMENT YOU ARE HEREBY
NOTIFIED THAT ANY REVIEW, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS PRICING
SUPPLEMENT IS STRICTLY PROHIBITED.

BY ELECTING TO VIEW THIS INFORMATION, YOU REPRESENT, WARRANT AND AGREE THAT YOU
WILL NOT COPY, RECORD OR OTHERWISE ATTEMPT TO REPRODUCE OR RETRANSMIT THIS
INFORMATION TO ANY OTHER PERSON.



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated August 30, 2019

 

PRICING SUPPLEMENT

TO THE PRELIMINARY OFFERING

MEMORANDUM DATED AUGUST 30, 2019

of

SBA TOWER TRUST

This is the First Supplement dated September 10, 2019 (the “Pricing Supplement”)
to the confidential preliminary offering memorandum dated August 30, 2019 (the
“Preliminary Offering Memorandum”) of SBA Tower Trust.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. This Pricing Supplement is qualified in its entirety by reference
to, and must be read in conjunction with, the Preliminary Offering Memorandum.
Terms used herein but not defined herein shall have the respective meanings as
set forth in the Preliminary Offering Memorandum.

IMPORTANT NOTICE

THE OFFER AND SALE OF THE OFFERED SECURITIES HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR REGISTERED OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS, AND THE
OFFERED SECURITIES ARE BEING OFFERED AND SOLD (1) IN THE UNITED STATES ONLY TO
“QUALIFIED INSTITUTIONAL BUYERS” (“QUALIFIED INSTITUTIONAL BUYERS”) WITHIN THE
MEANING OF, AND IN RELIANCE ON, RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”)
AND TO ENTITIES THAT QUALIFY AS “ACCREDITED INVESTORS” (“INSTITUTIONAL
ACCREDITED INVESTORS”) WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT; AND (2) TO CERTAIN NON “U.S. PERSONS” IN
“OFFSHORE TRANSACTIONS” AS DEFINED IN, AND IN RELIANCE ON, REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”).

THE TOWER TRUST BELIEVES THAT IT IS NOT A “COVERED FUND” UNDER THE VOLCKER RULE
BECAUSE IT BELIEVES THAT IT IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
SECTION 3(a)(1) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND IS NOT
RELYING SOLELY ON THE EXEMPTION FROM THE DEFINITION OF “INVESTMENT COMPANY” SET
FORTH IN SECTION 3(c)(1) OR SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.

IMPORTANT: You must read the following notice before continuing. The following
notice applies to this Pricing Supplement and to the Preliminary Offering
Memorandum and you are therefore advised to read this notice carefully before
reading, accessing or making any other use of this Pricing Supplement. In
reading, accessing or making any other use of this Pricing Supplement, you agree
to be bound by the following terms and conditions, including any modifications
to them any time you receive any information from the Initial Purchasers as a
result of such access.

NOTHING IN THIS ELECTRONIC TRANSMISSION CONSTITUTES AN OFFER OF THE OFFERED
SECURITIES FOR SALE IN ANY JURISDICTION WHERE IT IS UNLAWFUL TO DO SO. THE OFFER
AND SALE OF THE OFFERED SECURITIES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED
UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES OR OTHER JURISDICTION, AND THE OFFERED SECURITIES MAY NOT BE OFFERED OR
SOLD WITHIN THE U.S. OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT), EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE OR LOCAL SECURITIES
LAWS.

 



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated August 30, 2019

 

 

NOTICE TO RESIDENTS OF THE UNITED KINGDOM

THE DISTRIBUTION OF THIS PRICING SUPPLEMENT (A) IF MADE BY A PERSON WHO IS NOT
AN AUTHORIZED PERSON UNDER THE FSMA, IS BEING MADE ONLY TO, OR DIRECTED ONLY AT,
PERSONS WHO (I) HAVE PROFESSIONAL EXPERIENCE IN MATTERS RELATING TO INVESTMENTS
AND WHO FALL WITHIN ARTICLE 19(5) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000
(FINANCIAL PROMOTION) ORDER 2005, AS AMENDED (THE “FINANCIAL PROMOTION ORDER”);
(II) ARE PERSONS FALLING WITHIN ARTICLE 49(2)(A) THROUGH (D) (“HIGH NET WORTH
COMPANIES, UNINCORPORATED ASSOCIATIONS, ETC.”) OF THE FINANCIAL PROMOTION ORDER;
OR (III) OTHER PERSONS TO WHOM IT MAY OTHERWISE LAWFULLY BE COMMUNICATED (ALL
SUCH PERSONS TOGETHER BEING REFERRED TO AS “FPO PERSONS”); AND (B) IF MADE BY A
PERSON WHO IS AN AUTHORIZED PERSON UNDER THE FSMA, IS BEING MADE ONLY TO, OR
DIRECTED ONLY AT, PERSONS WHO (I) HAVE PROFESSIONAL EXPERIENCE IN PARTICIPATING
IN UNREGULATED COLLECTIVE INVESTMENT SCHEMES (AS DEFINED FOR PURPOSES OF THE
FINANCIAL SERVICES AND MARKETS ACT 2000 (PROMOTION OF COLLECTIVE INVESTMENT
SCHEMES) (EXEMPTIONS) ORDER 2001 (AS AMENDED, THE “PROMOTION OF COLLECTIVE
INVESTMENT SCHEMES EXEMPTIONS ORDER”)) AND WHICH FALL WITHIN ARTICLE 14(5) OF
THE PROMOTION OF COLLECTIVE INVESTMENT SCHEMES EXEMPTIONS ORDER; (II) ARE
PERSONS FALLING WITHIN ARTICLE 22(2)(A) THROUGH (D) (“HIGH NET WORTH COMPANIES,
UNINCORPORATED ASSOCIATIONS, ETC.”) OF THE PROMOTION OF COLLECTIVE INVESTMENT
SCHEMES EXEMPTIONS ORDER; OR (III) PERSONS TO WHICH THE TOWER TRUST MAY LAWFULLY
BE PROMOTED IN ACCORDANCE WITH SECTION 4.12 OF THE UNITED KINGDOM FINANCIAL
CONDUCT AUTHORITY’S CONDUCT OF BUSINESS SOURCEBOOK (ALL SUCH PERSONS, TOGETHER
WITH FPO PERSONS, THE “RELEVANT PERSONS”). THIS PRICING SUPPLEMENT MUST NOT BE
ACTED ON OR RELIED ON BY PERSONS IN THE UNITED KINGDOM WHO ARE NOT RELEVANT
PERSONS. IN THE UNITED KINGDOM, ANY INVESTMENT OR INVESTMENT ACTIVITY TO WHICH
THIS PRICING SUPPLEMENT RELATES, INCLUDING THE OFFERED SECURITIES, IS AVAILABLE
ONLY TO RELEVANT PERSONS AND WILL BE ENGAGED IN ONLY WITH RELEVANT PERSONS.

PROSPECTIVE INVESTORS IN THE UNITED KINGDOM ARE ADVISED THAT ALL, OR MOST, OF
THE PROTECTIONS AFFORDED BY THE UNITED KINGDOM REGULATORY SYSTEM WILL NOT APPLY
TO AN INVESTMENT IN THE TOWER TRUST AND THAT COMPENSATION WILL NOT BE AVAILABLE
UNDER THE UNITED KINGDOM FINANCIAL SERVICES COMPENSATION SCHEME.

NOTICE TO RESIDENTS OF THE EUROPEAN ECONOMIC AREA

THE OFFERED SECURITIES ARE NOT INTENDED TO BE OFFERED, SOLD OR OTHERWISE MADE
AVAILABLE TO AND SHOULD NOT BE OFFERED, SOLD OR OTHERWISE MADE AVAILABLE TO ANY
RETAIL INVESTOR IN THE EUROPEAN ECONOMIC AREA (“EEA”). FOR THESE PURPOSES, A
RETAIL INVESTOR MEANS A PERSON WHO IS ONE (OR MORE) OF: (I) A RETAIL CLIENT AS
DEFINED IN POINT (11) OF ARTICLE 4(1) OF DIRECTIVE 2014/65/EU (AS AMENDED,
“MIFID II” ); OR (II) A CUSTOMER WITHIN THE MEANING OF DIRECTIVE (EU) 2016/97
(AS AMENDED, THE “INSURANCE DISTRIBUTION DIRECTIVE”), WHERE THAT CUSTOMER WOULD
NOT QUALIFY AS A PROFESSIONAL CLIENT AS DEFINED IN POINT (10) OF ARTICLE 4(1) OF
MIFID II; OR (III) NOT A QUALIFIED INVESTOR (“QUALIFIED INVESTOR”) AS DEFINED IN
REGULATION (EU) 2017/1129 (AS AMENDED, THE “PROSPECTUS REGULATION”).

CONSEQUENTLY NO KEY INFORMATION DOCUMENT REQUIRED BY REGULATION (EU) NO
1286/2014 (AS AMENDED, THE “PRIIPS REGULATION”) FOR OFFERING OR SELLING THE
OFFERED SECURITIES OR OTHERWISE MAKING THEM AVAILABLE TO RETAIL INVESTORS IN THE
EEA HAS BEEN PREPARED AND THEREFORE OFFERING OR SELLING THE OFFERED SECURITIES
OR OTHERWISE MAKING THEM AVAILABLE TO ANY RETAIL INVESTOR IN THE EEA MAY BE
UNLAWFUL UNDER THE PRIIPS REGULATION.

THIS PRICING SUPPLEMENT IS NOT A PROSPECTUS FOR PURPOSES OF THE PROSPECTUS
REGULATION. THIS PRICING SUPPLEMENT HAS BEEN PREPARED ON THE BASIS THAT ANY
OFFER OF OFFERED SECURITIES IN THE EEA WILL BE MADE ONLY TO A QUALIFIED
INVESTOR. ACCORDINGLY, ANY PERSON MAKING OR INTENDING TO MAKE AN OFFER IN THE
EEA OF OFFERED SECURITIES WHICH ARE THE SUBJECT OF THE OFFERING CONTEMPLATED IN
THIS PRICING SUPPLEMENT MAY DO SO ONLY WITH RESPECT TO QUALIFIED INVESTORS.
NEITHER THE TOWER TRUST, NOR ANY INITIAL PURCHASER HAS AUTHORIZED, NOR DO THEY
AUTHORIZE, THE MAKING OF ANY OFFER OF OFFERED SECURITIES IN THE EEA OTHER THAN
TO QUALIFIED INVESTORS.



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated August 30, 2019

 

 

ANY DISTRIBUTOR SUBJECT TO MIFID II THAT IS OFFERING, SELLING OR RECOMMENDING
THE OFFERED SECURITIES IS RESPONSIBLE FOR UNDERTAKING ITS OWN TARGET MARKET
ASSESSMENT IN RESPECT OF THE OFFERED SECURITIES AND DETERMINING ITS OWN
DISTRIBUTION CHANNELS FOR THE PURPOSES OF THE MIFID II PRODUCT GOVERNANCE RULES
UNDER COMMISSION DELEGATED DIRECTIVE (EU) 2017/593 (AS AMENDED, THE “DELEGATED
DIRECTIVE”). NEITHER THE TOWER TRUST, THE DEPOSITOR NOR ANY INITIAL PURCHASER
MAKES ANY REPRESENTATIONS OR WARRANTIES AS TO A DISTRIBUTOR’S COMPLIANCE WITH
THE DELEGATED DIRECTIVE.

 

THIS PRICING SUPPLEMENT MAY NOT BE FORWARDED OR DISTRIBUTED TO ANY OTHER PERSON
AND MAY NOT BE REPRODUCED IN ANY MANNER WHATSOEVER. ANY FORWARDING, DISTRIBUTION
OR REPRODUCTION OF THIS PRICING SUPPLEMENT IN WHOLE OR IN PART IS UNAUTHORIZED.
FAILURE TO COMPLY WITH THIS DIRECTIVE MAY RESULT IN A VIOLATION OF THE
SECURITIES ACT OR THE APPLICABLE SECURITIES LAWS OF OTHER JURISDICTIONS.

Confirmation of Your Representation: In order to be eligible to view this
Pricing Supplement or make an investment decision with respect to the Offered
Securities, you must be (A) (i) a Qualified Institutional Buyer, (ii) aware that
the sale of the Offered Securities to you is being made in reliance on Rule 144A
and (iii) acquiring such Offered Securities for your own account or for the
account of another Qualified Institutional Buyer, as the case may be, (B) (i) an
Institutional Accredited Investor or an entity owned entirely by other
Institutional Accredited Investors, (ii) acquiring such Offered Securities for
your own account and (iii) not intending to resell or distribute such Offered
Securities in any manner that would violate, or require registration under,
Section 5 of the Securities Act, or (C) (i) not a “U.S. person” as defined in
Rule 902(k) of Regulation S (a “U.S. Person”), (ii) not acquiring such Offered
Securities for the account or benefit of a U.S. Person and (iii) acquiring such
Offered Securities in an “offshore transaction” as defined in Rule 902(h) of
Regulation S.

You are reminded that this Pricing Supplement has been delivered to you on the
basis that you are a person into whose possession this Pricing Supplement may be
lawfully delivered in accordance with the laws of the jurisdiction in which you
are located and you may not, nor are you authorized to, deliver this Pricing
Supplement to any other person.

The materials relating to the offering do not constitute, and may not be used in
connection with, an offer or solicitation in any place where such offers or
solicitations are not permitted by law. If a jurisdiction requires that the
offering be made by a licensed broker or dealer and the Initial Purchasers or
any affiliate of the Initial Purchasers is a licensed broker or dealer in that
jurisdiction, the offering shall be deemed to be made by the Initial Purchasers
or such affiliate on behalf of the Issuer in such jurisdiction.

This Pricing Supplement has been sent to you in an electronic form. You are
reminded that documents transmitted via this medium may be altered or changed
during the process of electronic transmission and consequently none of Barclays
Capital Inc., Citigroup Global Markets Inc., Deutsche Bank Securities Inc., the
other initial purchasers nor any person who controls any of them nor any
director, officer, employee or agent of any of them nor any affiliate of any
such person accepts any liability or responsibility whatsoever in respect of any
difference between this Pricing Supplement distributed to you in electronic
format and the hard copy version available to you on request from Barclays
Capital Inc., Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and
the other initial purchasers. By accepting delivery of this Pricing Supplement,
you agree to the foregoing.



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated August 30, 2019

 

 

ISSUER:

   SBA Tower Trust

SERIES OF SECURITIES:

   Secured Tower Revenue Securities, Series 2019-1

SUBCLASS:

  

2019-1C

 

Initial Subclass Principal Balance: $1,165,000,000

 

% of Class Principal Balance: 23.49%

CURRENCY:

   U.S. Dollars

OFFERING FORM:

   144A/IAI/Reg S

PASS-THROUGH RATE:

   2.836%

BASE COMPONENT RATE:

   2.836%

POST-ARD SPREAD:

   1.30%

DSCR AS OF CLOSING DATE:

   4.60x

ANTICIPATED REPAYMENT DATE:

   January 2025

FINAL REPAYMENT DATE:

   January 2050

PAYMENT FREQUENCY

   Monthly

RATINGS:1

   Moody’s/Fitch: A2(sf)/Asf

DENOMINATIONS:

   The Offered Securities will be issued in a denomination of not less than
$25,000 initial principal balance and in integral multiples of $1,000 in excess
thereof, except that Offered Securities issued to Institutional Accredited
Investors that are not Qualified Institutional Buyers will be issued in minimum
denominations of $100,000 and integral multiples of $1,000 in excess thereof.

DAY COUNT:

   30/360

OFFERING PRICE:

   100.0%

PRICING DATE:

   September 10, 2019

CLOSING DATE:

   September 13, 2019

EXPECTED SETTLEMENT:

   T+3 (September 13, 2019)2

 

 

1 

An explanation of the significance of ratings may be obtained from the rating
agencies. Generally, rating agencies base their ratings on such material and
information, and such of their own investigations, studies and assumptions, as
they deem appropriate. The rating of the securities should be evaluated
independently from similar ratings of other securities. A credit rating of a
security is not a recommendation to buy, sell or hold securities and may be
subject to review, revision, suspension, reduction or withdrawal at any time by
the assigning rating agency.

2 

The Initial Purchasers expect to deliver the Offered Securities on September 13,
2019, which will be the 3rd Business Day following the date of pricing of the
Offered Securities (such settlement schedule being herein referred to as “T+3”).
Under Rule 15c6-1 under the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), trades in the secondary market generally are
required to settle in two Business Days, unless the parties to any such trade
expressly agree otherwise. Because the Offered Securities will not be delivered
before closing, purchasers trading the Offered Securities on the date of pricing
or the next Business Day will be required to specify a longer settlement cycle
at the time of any such trade to prevent a failed settlement. Purchasers of the
Offered Securities who wish to trade Offered Securities on the date of pricing
or the next Business Day should consult their own advisor.



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated August 30, 2019

 

 

CUSIP:

  

78403D AN0 (Rule 144A)

U80547 AN9 (Regulation S)

ISIN:

  

US78403DAN03 (Rule 144A)

USU80547AN99 (Regulation S)

SETTLEMENT:

   DTC, Euroclear, Clearstream

INITIAL PURCHASERS:

  

Barclays Capital Inc.

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

Wells Fargo Securities, LLC

J.P. Morgan Securities LLC

Mizuho Securities USA LLC

TD Securities (USA) LLC

This communication is intended for the sole use of the person to whom it is
provided by the sender.

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.